AGREEMENT AND PLAN OF MERGER


BY AND AMONG

QUANTUM CORPORATION,

QUARTZ MERGER SUB,

CERTANCE HOLDINGS,

NEW SAC

AND

NEW SAC, AS COMPANY'S AGENT

October 20, 2004

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Page

ARTICLE I THE MERGER

2

           Section 1.1

 

The Merger

2

           Section 1.2

 

Effective Time

2

           Section 1.3

 

Closing

2

           Section 1.4

 

Effects of the Merger

2

           Section 1.5

 

Certificate of Incorporation

3

           Section 1.6

 

Officers and Directors of Surviving Corporation

3

           Section 1.7

 

Effect on Capital Stock

3

           Section 1.8

 

Holdback and Escrow

9

           Section 1.9

 

Stock Options and Employee Bonus Pool

9

           Section 1.10

 

Working Capital Distribution

10

ARTICLE II REPRESENTATIONS AND WARRANTIES OF the COMPANY

11

           Section 2.1

 

Organization, Qualification, Standing and Power of Company and Its Subsidiaries

13

           Section 2.2

 

Authority; Consents and Approvals; No Violations

13

           Section 2.3

 

Litigation

14

           Section 2.4

 

Brokers or Finders

15

           Section 2.5

 

Vote Required

15

           Section 2.6

 

Board Approval and Recommendation

15

           Section 2.7

 

Written Consent

15

           Section 2.8

 

Capitalization; Title to the Securities

15

           Section 2.9

 

Financial Statements

17

           Section 2.10

 

Absence of Certain Changes

17

           Section 2.11

 

Absence of Undisclosed Liabilities

19

           Section 2.12

 

Restrictions on Business Activities

19

           Section 2.13

 

Government Authorization

19

           Section 2.14

 

Title to Property

19

           Section 2.15

 

Technology and Intellectual Property

20

           Section 2.16

 

Environmental Matters

24

           Section 2.17

 

Taxes

25

           Section 2.18

 

Employee Benefit Plans

28

           Section 2.19

 

Parachute Payments and Deductibility

30

           Section 2.20

 

Labor and Employee Matters

31

           Section 2.21

 

Interested Party Transactions

32

           Section 2.22

 

Insurance

33

           Section 2.23

 

Compliance with Laws

33

           Section 2.24

 

Minute Books

33

           Section 2.25

 

Customers and Suppliers

33

           Section 2.26

 

Material Contracts

33

           Section 2.27

 

No Breach of Material Contracts

35

           Section 2.28

 

Product Releases

35

           Section 2.29

 

Holding Companies

35

i

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

           Section 2.30

 

Accounts Receivable

36

           Section 2.31

 

Inventory

36

           Section 2.32

 

Warranty Obligations

36

           Section 2.33

 

Bank Accounts

36

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE PRINCIPAL
                   STOCKHOLDER

37

           Section 3.1

 

Organization; Qualification of Principal Stockholder

37

           Section 3.2

 

Authority; Consents and Approvals; No Violations

37

           Section 3.3

 

Brokers or Finders

38

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PURCHASER

38

           Section 4.1

 

Organization, Standing and Power

38

           Section 4.2

 

Approval

38

           Section 4.3

 

Authority; Consents and Approvals; No Violations

38

           Section 4.4

 

Approval

39

           Section 4.5

 

Brokers’ and Finders’ Fees

39

           Section 4.6

 

Availability of Funds

39

ARTICLE V REPRESENTATIONS OF MERGER SUB

40

           Section 5.1

 

Organization; Qualification of Principal Stockholder

40

           Section 5.2

 

Authority; Consents and Approvals; No Violations

40

           Section 5.3

 

Approval

40

ARTICLE VI CONDUCT PRIOR TO THE CLOSING DATE

40

           Section 6.1

 

Conduct of Business

40

           Section 6.2

 

Restriction on Conduct of Business

41

           Section 6.3

 

Solicitation

44

ARTICLE VII ADDITIONAL AGREEMENTS

45

           Section 7.1

 

Access to Information

45

           Section 7.2

 

Confidentiality

46

           Section 7.3

 

Public Disclosure

46

           Section 7.4

 

Consents; Cooperation

46

           Section 7.5

 

Legal Requirements

47

           Section 7.6

 

Expenses

48

           Section 7.7

 

Notification of Certain Matters

48

           Section 7.8

 

Reasonable Efforts and Further Assurances

48

           Section 7.9

 

FIRPTA Certificate

48

           Section 7.10

 

Cooperation on Tax Matters

49

           Section 7.11

 

Employee Benefits

50

           Section 7.12

 

Tax Sharing Agreements

51

           Section 7.13

 

Company Domestication

51

           Section 7.14

 

Termination of Participation in 401(k) Plan and Deferred Compensation Plan

51

ii

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

           Section 7.15

 

MKE Indemnification

52

           Section 7.16

 

LTO

52

           Section 7.17

 

Director’s and Officer’s Indemnification

52

ARTICLE VIII CONDITIONS TO THE CLOSING

54

           Section 8.1

 

Conditions to Obligations of Each Party to Effect the Merger

54

           Section 8.2

 

Additional Conditions to Obligations of the Company

54

           Section 8.3

 

Additional Conditions to the Obligations of Purchaser

55

           Section 8.4

 

Frustration of Conditions

56

ARTICLE IX TERMINATION, AMENDMENT AND WAIVER

57

           Section 9.1

 

Termination

57

           Section 9.2

 

Effect of Termination

58

           Section 9.3

 

Expenses

58

           Section 9.4

 

Amendment

58

           Section 9.5

 

Extension; Waiver

58

ARTICLE X HOLDBACK, ESCROW AND INDEMNIFICATION

59

           Section 10.1

 

Holdback Amount and Escrow Fund

59

           Section 10.2

 

Indemnification

59

           Section 10.3

 

Reserve Period

61

           Section 10.4

 

Claims upon Holdback Amount and Escrow Fund

62

           Section 10.5

 

Resolution of Conflicts; Arbitration

62

           Section 10.6

 

Company’s Agent

64

           Section 10.7

 

Actions of the Company’s Agent

64

           Section 10.8

 

Third-Party Claims

64

ARTICLE XI GENERAL PROVISIONS

66

           Section 11.1

 

Survival

66

           Section 11.2

 

Notices

66

           Section 11.3

 

Interpretation

68

           Section 11.4

 

Counterparts

68

           Section 11.5

 

Entire Agreement; Nonassignability; Parties in Interest

68

           Section 11.6

 

Severability

68

           Section 11.7

 

Governing Law

69

           Section 11.8

 

Rules of Construction

69

           Section 11.9

 

Specific Performance

69

           Section 11.10

 

Descriptive Headings

69

 

 

 

 

 

 

 

 

EXHIBITS

 

 

 

Exhibit A:  Principal Stockholder Consent

Exhibit B:  FIRPTA Certificate

 

 

 

 

iii

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SCHEDULES

 

 

 

Schedule 1.7(c)(2)(E)

Schedule 1.9(d)

Schedule 6.2

Schedule 7.11

Schedule 7.17

Schedule 8.1(c)

Schedule 8.3(d)

Schedule 10.2(a)(2)







INDEX OF DEFINED TERMS

 

Page

401(k) Plan

51

Affiliated Group

11

Aggregate Option Exercise Amount

4

Agreement

1

Ancillary Agreements

13

Antitrust Laws

47

Audit

27

Balance Sheet Date

17

Capital Stock Distribution

10

Certificate of Merger

2

Closing

2

Closing Date

2

COBRA

29

Code

8

Companies Law

13

Company

1, 12

Company Authorizations

19

Company Certificate

5

Company Common Stock

3

Company Disclosure Schedule

12

Company Fees and Expenses

58

Company Grants

9

Company Indemnified Liabilities

52

Company Indemnified Parties

52

Company Indemnified Proceedings

53

Company Intellectual Property Rights

20

Company Material Adverse Effect

11

Company Options

9

Company Registered Intellectual Property Rights

20

Company Series A Preferred Stock

3

Company Software

21

Company Stock Plan

9

Company Stock Rights

9

Company’s Agent

1

Computer Software

20

Confidentiality Agreement

46

Consolidated Tax Returns

49

Conversion Schedule

7

Covered Employees

50

Certance International

12

Certance LLC

12

Certance Malaysia

12

Certance UK

12

1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Certance US Holdings

12

Damages

59

Damages Cap

60

Deferred Compensation Plan

52

Deficiency Payments

10

DGCL

1

Dissenting Shares

6

Domain Names

20

Effective Time

2

Employee Bonus Pool

3

Entitled Company Options

9

Environmental Claim

25

Environmental Laws

25

ERISA

28

ERISA Affiliate

28

Escrow Agent

59

Escrow Agreement

1

Escrow Fund

59

Exchange Act

34

Extended Reserve Amount

61

Extended Reserve Release Date

61

Final Conversion Schedule

7

Financial Statements

17

First Installment Merger Consideration

4

Foreign Benefit Plan

30

Governmental Entity

13

Holdback Amount

8

Holdback Release Date

61

HSR Act

13

Inbound License Agreements

21

Indebtedness

17

Indemnity Threshold

60

Installment Date

5

Intellectual Property Rights

20

July 2, 2004 Balance Sheet

17

Knowledge

11

Legal Requirement

27

License Agreements

20

Liquidation Preferences

3

Material Contracts

33

Materials of Environmental Concern

25

Merger

1

Merger Consideration

3

Merger Sub

1

Necessary

56

Non-Material Computer Software

21

2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Officer’s Certificate

62

Option and Rights Holders

9

Option Exercise Price

4

Option Payment

9

Outbound License Agreements

21

Per Share Common Stock Consideration

3

Per Share Liquidation Preference

4

Per Share Merger Consideration

4

Per Share Preferred Stock Consideration

3

Per Share Second Installment Merger Consideration

4

Person

27

Potential Contributor

61

Pre-Closing Tax Returns

49

Principal Stockholder

1

Pro Rata Portion

8

Purchaser

1

Purchaser Indemnified Person

59

Purchaser Indemnified Persons

59

Registered Intellectual Property Rights

21

Resolution Accountant

49

Second Installment Date

5

Second Installment Merger Consideration

4

Second Reserve Period

61

SRSS

47

Stockholder Written Consent

1

Straddle Tax Return

49

Surviving Corporation

2

Takeover Proposal

45

Tax

27

Tax Authority

28

Tax Returns

28

Taxes

27

Technology

21

Termination Date

57

Transition Period

50

U.S. Company Employee Plans

28

U.S. GAAP

17

Voting Debt

16

WARN Act

32

Working Capital Distribution

10

Working Capital Distributions

10

3


--------------------------------------------------------------------------------




AGREEMENT AND PLAN OF MERGER

            This AGREEMENT AND PLAN OF MERGER (this "Agreement"), dated as of
October 20, 2004, by and among Quantum Corporation, a Delaware corporation
"Purchaser"), Quartz Merger Sub, Inc., a Delaware corporation and a direct
wholly-owned subsidiary of Purchaser "Merger Sub"), New SAC, an exempted company
organized under the laws of the Cayman Islands, ("Principal Stockholder),
Certance Holdings, an exempted company organized under the laws of the Cayman
Islands of which Principal Stockholder is the majority stockholder (the
"Company"), and New SAC, as the Company's agent (the "Company's Agent").

RECITALS

            WHEREAS, each of the respective Boards of Directors of Purchaser,
Merger Sub, Principal Stockholder and the Company has approved, and deemed it
advisable and in the best interests of its stockholders to consummate, the
business combination transaction provided for herein in which Merger Sub would
merge with and into the Company (the "Merger") in accordance with the applicable
provisions of the Delaware General Corporation Law (the "DGCL") and upon the
terms and subject to the conditions set forth herein;

            WHEREAS, in furtherance of such business combination, the Boards of
Directors of Purchaser, Merger Sub, Principal Stockholder and the Company have
each unanimously approved and declared advisable this Agreement and the
transactions contemplated hereby;

            WHEREAS, as a condition and inducement to Purchaser to enter into
this Agreement and incur the obligations set forth herein, concurrently with the
execution and delivery of this Agreement, Principal Stockholder has executed and
delivered to Purchaser Stockholder Written Consent in the form attached hereto
as Exhibit A (the "Stockholder Written Consent"), pursuant to which, among other
things, the Principal Stockholder consents to the approval and adoption of this
Agreement and approval of the consummation of the transactions contemplated
hereby; and

            WHEREAS, as a condition and inducement to Purchaser to enter into
this Agreement and incur the obligations set forth herein, Purchaser, Principal
Stockholder, the Company and the Company's Agent shall enter into an escrow
agreement in a customary form reasonably acceptable to all parties and
reflecting the terms of this Agreement (the "Escrow Agreement"), pursuant to
which a portion of the cash payable to the Company's stockholders and the
Company's optionholders whose options are cancelled pursuant to the terms hereof
shall be placed in an escrow account to secure certain indemnification
obligations of the Indemnifying Persons (as defined herein) to Purchaser.

            NOW, THEREFORE, in consideration of the foregoing and the respective
covenants, agreements, representations and warranties set forth herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

--------------------------------------------------------------------------------

ARTICLE I

THE MERGER

            Section 1.1      The Merger

            Subject to the terms and conditions of this Agreement and the
applicable provisions of DGCL, at the Effective Time, Merger Sub will be merged
with and into the Company.  As a result of the Merger, the separate corporate
existence of Merger Sub will cease and Company will continue as the surviving
corporation (the "Surviving Corporation") in the Merger.

            Section 1.2      Effective Time

            On the Closing Date, Purchaser, Merger Sub and the Company will
cause the Merger to be consummated by filing a certificate of merger with regard
to the Merger (the "Certificate of Merger") with the Secretary of State of the
State of Delaware in accordance with the relevant provisions of DGCL and other
applicable law.

            The Merger will become effective on the date that the Certificate of
Merger is filed with the Secretary of State of the State of Delaware, or such
other time as agreed in writing by Purchaser and the Company and specified in
the Certificate of Merger (such time, the "Effective Time").

            Section 1.3      Closing

            The closing of the transactions contemplated hereby (the "Closing")
shall take place at 10:00 a.m., Palo Alto, California time, on a date to be
specified by the parties, which shall be no later than the second business day
after satisfaction or waiver of all of the conditions set forth in Article VIII
of this Agreement (the "Closing Date"), at the offices of Skadden, Arps, Slate,
Meagher & Flom LLP, 525 University Avenue, Palo Alto, California 94301, or such
other time, date or place as agreed to in writing by the parties hereto.  At the
Closing, (i) the Certificate of Merger shall be filed with the Secretary of
State of the State of Delaware, (ii) Purchaser shall pay the Per Share Preferred
Stock Consideration and the Per Share Common Stock Consideration, to the extent
required to be paid at the Closing pursuant to Section 1.7 to each holder of
Company Series A Preferred and Company Common Stock that has furnished a duly
executed letter of transmittal together with Company Certificates as
contemplated by Section 1.7(h), and (iii) Purchaser shall pay the Option
Payment, to the extent required to be paid at the Closing pursuant to Section
1.7 to each holder of Entitled Company Options that has completed the procedures
contemplated by Section 1.7(h).

            Section 1.4      Effects of the Merger

            At and after the Effective Time, the Merger will have the effects
set forth in this Agreement and DGCL.  Without limiting the generality of the
foregoing, and subject thereto, at the Effective Time all the property, rights,
privileges, powers and franchises of the Company and Merger Sub shall be vested
in the Surviving Corporation, and all debts, liabilities and duties of

2

--------------------------------------------------------------------------------

the Company and Merger Sub shall become the debts, liabilities and duties of the
Surviving Corporation.

            Section 1.5      Certificate of Incorporation

            At the Effective Time, (i) the certificate of incorporation of
Merger Sub, as in effect immediately prior to the Effective Time, shall be the
certificate of incorporation of the Surviving Corporation until thereafter
changed or amended as provided therein or by applicable law and (ii) the by‑laws
of Merger Sub as in effect immediately prior to the Effective Time shall be the
by‑laws of the Surviving Corporation until thereafter changed or amended as
provided therein or by applicable law.

            Section 1.6      Officers and Directors of Surviving Corporation

            The officers and directors of the Merger Sub as of the Effective
Time shall be the officers and directors of the Surviving Corporation, until the
earlier of their resignation or removal or otherwise ceasing to be an officer or
until their respective successors are duly elected and qualified, as the case
may be.

            Section 1.7      Effect on Capital Stock

            At the Effective Time, by virtue of the Merger and without any
action on the part of any party or any holder of any capital stock of Purchaser,
Merger Sub or the Company:

                          (a)      Each share of the Series A Preferred Stock,
par value $0.0001 per share, of the Company ("Company Series A Preferred Stock")
issued and outstanding immediately prior to the Effective Time, shall be
converted into the right to receive from Purchaser (i) the Per Share Liquidation
Preference plus (ii) the Per Share Merger Consideration (the "Per Share
Preferred Stock Consideration”).

                          (b)      Each share of the common stock, par value
$0.0001 per share, of the Company ("Company Common Stock", and together with the
Company Series A Preferred Stock, the "Company Capital Stock") issued and
outstanding immediately prior to the Effective Time (other than Dissenting
Shares), shall be converted into the right to receive from Purchaser the Per
Share Merger Consideration, (the "Per Share Common Stock Consideration").

                          (c)      Definitions.  As used in this Agreement, the
following terms shall have the following meanings:

                                     (1)        " Liquidation Preference”shall
mean $32,000,000.

                                     (2)        " Merger Consideration" shall
mean the sum of (A) $60,000,000, minus (B) the Liquidation Preference, minus
(C) any adjustment pursuant to the terms of Section 9.3(a), minus (D) payments
made pursuant or liabilities with respect to the "transaction bonus" as
described in the employment agreement between Company and Howard L. Matthews
dated March 18, 2002, as amended January 16, 2004, minus (E) $4,000,0000
allocated to an Employee Bonus Pool (the "Employee Bonus Pool” created by
Purchaser and the Company for the benefit of employees of the

3

--------------------------------------------------------------------------------

Company and Company Subsidiaries, the terms and timing of funding of which
Employee Bonus Pool shall be as set forth in Schedule 1.7(c)(2)(E), minus
(F) the portion of such Merger Consideration that would otherwise be payable to
the holders of any Dissenting Shares.

                                     (3)        " First Installment Merger
Consideration" shall mean an amount equal to the Merger Consideration divided by
9.

                                     (4)        " Second Installment Merger
Consideration" shall mean an amount equal to (x) the Merger Consideration minus
(y) the First Installment Merger Consideration.

                                     (5)        " Per Share Liquidation
Preference" shall mean $1.60 per share of Company Series A Preferred Stock in
cash.

                                     (6)        " Per Share Merger
Consideration" shall mean an amount equal to the sum of (x) Per Share First
Installment Merger Consideration and (y) the Per Share Second Installment Merger
Consideration.

                                     (7)        " Per Share First Installment
Merger Consideration" shall mean an amount per share of Company Common Stock
equal to (x) the First Installment Merger Consideration multiplied by (y) the
Pro Rata Per Share Amount.

                                     (8)        " Per Share Second Installment
Merger Consideration" shall mean an amount equal to (x) Second Installment
Merger Consideration multiplied by (y) the Pro Rata Per Share Amount.

                                     (9)        " Option Exercise Price" shall
mean, in respect of each outstanding Company Option, the exercise price per
share of Company Common Stock issuable upon exercise of such Company Option.

                                     (10)      "Aggregate Option Exercise
Amount" shall mean the aggregate Option Exercise Price in respect of all
Entitled Company Options outstanding immediately prior to the Effective Time.

                                     (11)      "Gross Aggregate Consideration"
shall mean the sum of (i) the Merger Consideration plus (ii) $34,000,000 plus
(iii) the Aggregate Option Exercise Amount.

                                     (12)      "Net Aggregate Consideration"
shall mean the sum of (i) the Gross Aggregate Consideration minus(ii) the
Aggregate Option Exercise Amount.

                                     (13)      "Per Common Share Total
Consideration" shall mean an amount equal to (x) the Gross Aggregate
Consideration divided by (y) the aggregate number of shares of Company Common
Stock issued and outstanding on a fully diluted basis (including Company Common
Stock issuable upon conversion of the Company Series A Preferred Stock and upon
exercise of issued and outstanding Company Options,

4

--------------------------------------------------------------------------------

but excluding Company Options reserved for issuance) immediately prior to the
Effective Time but excluding any Dissenting Shares.

                                     (14)      "Per Company Option Total
Consideration" shall mean, in respect of each Company Option, the Per Common
Share Total Consideration minus the Option Exercise Price of such Company
Option.

                                     (15)      "Pro Rata Per Share Amount" shall
mean, in respect of each share of Company Capital Stock (treating each share of
Company Series A Preferred Stock on an as-converted to Common Stock basis) a
fraction the numerator of which equals the Per Common Share Total Consideration
and the denominator of which equals the Net Aggregate Consideration.

                                     (16)      "Pro Rata Per Option Amount"
shall mean, in respect of each Company Option, a fraction the numerator of which
equals the Per Company Option Total Consideration for such Company Option and
the denominator of which equals the Net Aggregate Consideration.

                          (d)      Payments.

                                     (1)        On the Closing Date (subject to
fulfillment of the requirements of Section 1.7(h)) each holder of Company Series
A Preferred Stock shall be entitled to receive for each share of Series A
Preferred Stock held by such holder the Per Share Liquidation Preference, which
amount shall be paid by Purchaser by wire transfer in immediately available
funds. 

                                     (2)        The Merger Consideration shall
be paid by wire transfer in immediately available funds in two installments (or
by check for amounts below $25,000 or if the holder of Company Capital Stock
shall not have provided wire transfer instructions) as follows: (1) on the
Closing Date (subject to fulfillment of the requirements of Section 1.7(h)) each
holder of Company Capital Stock shall be entitled to receive for each share of
Company Capital Stock held by such holder the Per Share First Installment Merger
Consideration and each holder of Entitled Company Options shall be entitled to
receive the First Installment Option Payment, and (2) on the four month
anniversary of the Closing Date (and, if such date shall not be a business day,
on the immediately subsequent business day) (the "Second Installment Date”
(subject to fulfillment of the requirements of Section 1.7(h)) each holder of
Company Capital Stock shall be entitled to receive for each share of Company
Capital Stock held by such holder the Per Share Second Installment Merger
Consideration and each holder of Entitled Company Options shall be entitled to
receive the Second Installment Option Payment (in each case less the Pro Rata
Portion of the Holdback Amount attributable to such holder as determined
pursuant to Section 1.8) (the Closing Date and the four month anniversary of the
Closing Date, are each referred to as an "Installment Date").  Following the
Closing, the obligation of Purchaser to pay the Per Share Second Installment
Merger Consideration on the Second Installment Date shall be absolute and
unconditional (subject to fulfillment of the requirements of Section 1.7(h)) and
each payment of the

5

--------------------------------------------------------------------------------

Second Installment Merger Consideration will be made without any set-off or
counterclaim except as provided in Sections 1.7 and 1.8.

                                     (3)        Notwithstanding any other
provision of this Agreement, under no circumstances shall Purchaser have any
obligation to pay, or cause the Surviving Corporation to pay to the holders of
Company Capital Stock and Company Options pursuant to this Article I an
aggregate amount in excess of the sum of the Liquidation Preference plus the
Merger Consideration plus any amounts due under Sections 1.10 and 1.7(g).

                          (e)      Cancellation of Company Capital Stock. 

                                     (1)        Notwithstanding anything to the
contrary set forth herein, at the Effective Time, all shares of Company Common
Stock and Company Series A Preferred Stock shall cease to be outstanding and
shall be canceled and shall cease to exist, and each holder of a certificate
which immediately prior to the Effective Time represented any such shares of
Company Common Stock or Company Series A Preferred Stock (a "Company
Certificate") shall thereafter cease to have any rights with respect to such
shares of Company Common Stock or Company Series A Preferred Stock,
respectively, except the right to receive the Per Share Common Stock
Consideration and the Per Share Preferred Stock Consideration, respectively and
any dividends or other distributions to which holders become entitled all in
accordance with Section 1.7 upon the surrender of such Company Certificate.

                                     (2)        Each share of Company Series A
Preferred Stock or Company Common Stock issued and owned or held by Purchaser,
Merger Sub or the Company at the Effective Time shall, by virtue of the Merger,
cease to be outstanding and shall be canceled and no Liquidation Preference or
Merger Consideration shall be delivered in exchange therefor.

                          (f)      Capital Stock of Merger Sub.  Each share of
common stock, par value $0.0001 per share, of Merger Sub issued and outstanding
immediately prior to the Effective Time, shall be converted into a validly
issued, fully paid and non-assessable share of common stock, par value $0.0001
per share, of the Surviving Corporation as of the Effective Time. 

                          (g)      Dissenting Shares.  Notwithstanding anything
in this Agreement to the contrary, shares of Company Common Stock issued and
outstanding immediately prior to the Effective Time held by a holder who has the
right to demand and has properly demanded payment for and an appraisal of such
shares in accordance with Section 262 of the DGCL (or any successor provision)
("Dissenting Shares") shall not be converted into a right to receive Merger
Consideration, but shall have the rights set forth in Section 262 of the DGCL
(or any successor provision) unless such holder fails to perfect or otherwise
loses such holder's right to such payment or appraisal, if any.  If, after the
Effective Time, such holder fails to perfect or loses any such right to
appraisal, each such share of such holder shall be converted as of the Effective
Time into the right to receive Merger Consideration, without interest, in
accordance with this Section 1.7.  The Company shall give prompt notice to
Purchaser of any demands received by the Company for appraisal of shares of
Company Common Stock, withdrawals of such demands

6

--------------------------------------------------------------------------------

and any other instruments served pursuant to the DGCL received by the Company,
and Purchaser shall have the right to participate in and direct all negotiations
and proceedings with respect to such demands.  The Company shall not, except
with the prior written consent of Purchaser, make any payment with respect to,
or settle or offer to settle, any such demands or agree to do or commit to do
any of the foregoing.

                          (h)      Surrender of Company Certificates

                                     (1)         Exchange Procedures.  Prior to
the Effective Time, the Purchaser shall furnish the Principal Stockholder and
cause to be mailed to each other holder of record of a Company Certificate,
whose Company Series A Preferred Stock or Company Common Stock will be converted
into the right to receive the Per Share Preferred Stock Consideration or Per
Share Common Stock Consideration respectively and to each holder of Company
Options whose Company Options may be cancelled in exchange for Option Payments
(i) a letter of transmittal (which shall specify that delivery shall be
effected, and risk of loss and title to the Company Certificates and Company
Options shall pass, only upon receipt of the Company Certificates and Stock
Option Notice, as applicable, by Purchaser, and shall be in customary form) and
(ii) instructions for use in effecting the surrender of the Company Certificates
in exchange for the Per Share Preferred Stock Consideration or Per Share Common
Stock Consideration, as applicable and the Company Options in exchange for the
Option Payment.  Upon surrender of a Company Certificate or Stock Option Notice
for cancellation to the Purchaser or to such other agents as may be appointed by
Purchaser, together with such letter of transmittal, duly completed and validly
executed in accordance with the instructions thereto, the holder of such Company
Certificate shall be entitled to receive on the applicable Installment Date in
exchange, the Per Share Preferred Stock Consideration or Per Share Common Stock
Consideration which such holder has the right to receive pursuant to Section 1.7
(less, with respect to the Second Installment Date, the pro rata portion of the
Holdback Amount attributable to such holder) and the holder of such Stock Option
Notice shall be entitled to receive o the applicable Installment Date in
exchange, the Option Payment (less, with respect to the Second Installment Date,
the pro rata portion of the Holdback Amount attributable to such holder).  No
interest shall accrue or be payable with respect to the Per Share Preferred
Stock Consideration or Per Share Common Stock Consideration to which such holder
is entitled or the Option Payment.

                                     (2)         Allocation Schedule.  Promptly
following the date hereof the Company will deliver to Purchaser a schedule
setting forth each holder of Company Capital Stock and Company Options as well
as the aggregate amount of Per Share Preferred Stock Consideration, Per Share
Common Stock Consideration and Option Payments that would be made to such holder
assuming no adjustment pursuant to Section 9.3(a).  The Company shall prepare a
final schedule as of the Effective Time (the "Final Allocation Schedule")
showing the Per Share Preferred Stock Consideration, Per Share Common Stock
Consideration and Option Payments to which each holder of Company Capital Stock
and Entitled Company Options is entitled on each Installment Date, and the
applicable portion of the Per Share Preferred Stock Consideration, Per Share
Common Stock Consideration and Option Payments with respect to the Holdback
Amount, attributable to such holder on the Second Installment Date, and an
officer of the

7

--------------------------------------------------------------------------------

Company shall certify that the Final Allocation Schedule correctly reflects the
calculations required to be made pursuant to this Agreement, and the Company
shall deliver the Final Allocation Schedule together with such certification to
Purchaser at Closing.

                          (i)      Transfers of Ownership.  If any Liquidation
Preference or Merger Consideration is to be distributed to, a name other than
that in which the Company Certificate surrendered in exchange therefor is
registered, it will be a condition of the issuance thereof that the Company
Certificate so surrendered will be properly endorsed and otherwise in proper
form for transfer and that the person requesting such exchange will have paid to
Purchaser or any agent designated by it any transfer or other taxes required by
reason of the payment of cash to any name other than that of the registered
holder of the Company Certificate surrendered, or established to the
satisfaction of Purchaser or any agent designated by it that such tax has been
paid or is not payable.

                          (j)      No Liability.  Notwithstanding anything to
the contrary in this Section 1.7, none of the Purchaser, the Surviving
Corporation or any party hereto shall be liable to any person for any amount
properly paid to a public official pursuant to any applicable abandoned
property, escheat or similar law.

                          (k)      No Further Ownership Rights in Company
Capital Stock.  All Liquidation Preference or Merger Consideration distributed
upon the surrender for exchange of Company Certificates in accordance with the
terms hereof shall be deemed to have been issued (and paid) in full satisfaction
of all rights pertaining to such Company Capital Stock, and there shall be no
further registration of transfers on the records of the Surviving Corporation of
Company Capital Stock which were outstanding immediately prior to the Effective
Time.  If, after the Effective Time, Company Certificates are presented to the
Surviving Corporation for any reason, they shall be canceled and exchanged as
provided in this Article I.

                          (l)      Lost, Stolen or Destroyed Company
Certificates.  In the event that any Company Certificates shall have been lost,
stolen or destroyed, the Purchaser shall issue and pay in exchange for such
lost, stolen or destroyed Company Certificates, upon the making of an affidavit
of that fact by the holder thereof, such amount of Liquidation Preference and
Merger Consideration as may be required pursuant to Section 1.7; provided,
however, that Purchaser may, in its discretion and as a condition precedent to
the issuance thereof, require the owner of such lost, stolen or destroyed
Company Certificates to deliver a bond in such sum as it may reasonably direct
as indemnity against any claim that may be made against Purchaser or the
Surviving Corporation with respect to the Company Certificates alleged to have
been lost, stolen or destroyed.

                          (m)      Taking of Necessary Action; Further Action. 
If, at any time after the Effective Time, any further action is necessary or
desirable to carry out the purposes of this Agreement and to vest the Surviving
Corporation with full right, title and possession to all assets, property,
rights, privileges, powers and franchises of the Company, the officers and
directors of Purchaser, the Company, Principal Stockholder and the Surviving
Corporation are fully authorized in the name of their respective entities or
otherwise to take, and will take, all such lawful and necessary action, so long
as such action is not inconsistent with this Agreement.

8

--------------------------------------------------------------------------------


                          (n)      Withholding.  The Surviving Corporation shall
be entitled to deduct and withhold, or cause to be deducted and withheld, from
the Liquidation Preference and Merger Consideration or other payments otherwise
payable pursuant to this Agreement to any holder of Company Certificates such
amounts as are required to be deducted and withheld with respect to the making
of such payment under the Internal Revenue Code of 1986, as amended (the
"Code"), or any provision of applicable state, local or foreign Tax law.  To the
extent amounts are so withheld, such withheld amounts shall be treated for all
purposes of this Agreement as having been paid to such holders in respect to
which such deduction and withholding was made.  The Surviving Corporation shall
pay such amounts withheld to such Governmental Entity as is required by
applicable law.

            Section 1.8      Holdback and Escrow

                          (a)      The sum of $5,800,000 of the Second
Installment Merger Consideration (the "Holdback Amount") shall not be paid to
the former stockholders of the Company and the former holders of Entitled
Company Options on the Second Installment Date, and shall instead be held back
and retained by Purchaser for the purpose of satisfying any indemnification
claims pursuant to Article X.  Each former holder of Company Capital Stock or
Entitled Company Options will have its Pro Rata Portion (as defined below) of
the Holdback Amount allocated to such holder's shares of Company Common Stock
and Company Options and the amount of the Second Installment Merger
Consideration or Second Installment Option Payment payable to such holder on the
Second Installment Date will be reduced accordingly.  "Pro Rata Portion" means
 with respect to each holder of Company Capital Stock or Entitled Company
Options, a fraction (x) the numerator of which equals the aggregate amount of
Per Share Preferred Stock Consideration, Per Share Common Stock Consideration,
Option Payments and Working Capital Distributions paid or payable to such holder
(calculated as if the full Working Capital Distribution has or will be paid
without any Working Capital Deficiency and as if the Holdback Amount were paid
or payable to the holders) and (y) the denominator of which equals the aggregate
amount of Per Share Preferred Stock Consideration, Option Payments and Working
Capital Distributions paid or payable to all holders of Company Capital Stock
and Entitled Company Options (calculated in the same manner as clause (x)
above).

                          (b)      The Purchaser shall deposit the Holdback
Amount in an escrow account pursuant to the terms of Section 10.1.

            Section 1.9      Stock Options and Employee Bonus Pool

                          (a)      At least ten (10) days prior to the Closing
Date, each outstanding option to purchase Company Common Stock (the "Company
Options") granted under the Certance Holdings 2001 Share Option Plan (the
"Company Stock Plan") shall (subject to the Closing occurring) vest and become
exercisable and to the extent not exercised shall terminate as of the Closing
pursuant to Sections 1.9(b) and (c) below.

                          (b)      Immediately prior to the Closing, pursuant to
Section 7(b) of the Company Stock Plan, each Company Option whether vested or
unvested (the "Entitled Company Options”) outstanding as of such time shall
terminate and the holder of such option shall, subject to the terms and
conditions of this Agreement be entitled to receive cash payments (the "Option

9

--------------------------------------------------------------------------------

Payment") in exchange for the cancellation of such option equal to the product
of (i) the Merger Consideration multiplied by (ii) the Pro Rata Per Option
Amount in respect of such Company Option.  All amounts payable pursuant to this
Section 1.9 shall be subject to any required withholding of Taxes and shall be
paid without interest.  Each holder of Entitled Company Options shall be
entitled to receive (x) on the Closing Date (subject to the requirements of
Section 1.7(h)) a cash payment equal to the Option Payment in respect of such
Entitled Company Option divided by 9 (the "First Installment Option Payment")and
(y) on the Second Installment Date (subject to the requirements of Section
1.7(h)) the difference between the Option Payment and the First Installment Cash
Payment (the "Second Installment Option Payment" ) (less the Pro Rata Portion of
the Holdback Amount attributable to such holder pursuant to Section 1.8).

                          (c)      The Company Stock Plan, each Company Option
and each other right related to the equity securities of the Company granted
thereunder (the "Company Stock Rights") in each case outstanding immediately
prior to the Closing Date shall terminate effective as of the Closing Date and
all rights under the Company Stock Plan, the Company Options, the Company Stock
Rights and any provision of any other plan, program, agreement or arrangement
providing for the issuance or grant of any other interest in respect of the
Company capital stock shall be cancelled effective as of the Closing Date.  The
Company shall use reasonable efforts to take all action necessary to effectuate
the foregoing, including, but not limited to, providing adequate notice and
obtaining all consents necessary to (i) cancel all Company Options and Company
Stock Rights, and (ii) ensure that, at and after the Closing Date, no person
shall have any right under the Company Stock Plan, any agreements thereunder, or
any other plan, program, agreement or arrangement with respect to equity
securities of Company Holdings and its subsidiaries. 

                          (d)      Schedule 1.9(d) sets forth a true and
complete list as of the date hereof of all holders (the "Option and Rights
Holders") of all outstanding Company Options and Company Stock Rights granted
under the Company Stock Plan, and all other outstanding rights to purchase or
receive Company capital stock (collectively, the "Company Grants"), the number
of shares subject to each such option or right, the grant dates, the exercise
and purchase prices, the name and address of each optionee, to the extent
applicable, the exercise and vesting schedules and the terms of such options or
rights.  On the Closing Date, the Company shall deliver to Purchaser an updated
Schedule 1.9(d) current as of such date.

            Section 1.10     Working Capital Distribution

                          (a)      On the Closing Date and prior to the Closing,
the Company shall make a cash distribution to its stockholders and payment to
holders of Entitled Company Options from cash and cash equivalents on hand (the
"Working Capital Distribution”) in an aggregate amount of up to the sum of (x)
$34,000,000 and (y) the amount of any cash actually received following the date
hereof from the exercise of Company Options.  The Working Capital Distribution
will be effected by making a dividend or other distribution in respect of each
share of Company Capital Stock equal to the amount of the Working Capital
Distribution multiplied by the Pro Rata Per Share Amount and making a payment in
respect of each Entitled Company Option equal to the amount of the Working
Capital Distribution multiplied by the Pro Rata Per Option Amount in respect of
such Entitled Company Option.

10

--------------------------------------------------------------------------------

                          (b)      Prior to the Closing, any Company Subsidiary
may declare and pay dividends or make any other distribution to the Company or
any of the Company Subsidiaries.

                          (c)      In the event that there shall not be
sufficient cash and cash equivalents on hand to enable the Company to effect a
Working Capital Distribution prior to the Closing of $34,000,000 plus cash
actually received following the date hereof from the exercise of Company Options
(the difference between (x) the aggregate Working Capital Distribution and
(y) $34,000,000 plus cash received from the exercise of Company Options, the
"Working Capital Deficiency”) then the Surviving Corporation shall make cash
payments pursuant to this Section 1.10(c) ("Deficiency Payments") in an amount
equal to the cash collected by the Surviving Corporation and its direct and
indirect subsidiaries with respect to accounts receivable outstanding as of the
Closing Date; provided, that, such amount shall not exceed the Working Capital
Deficiency.  Deficiency Payments will be made on a monthly basis, with all
accounts receivable collected in a calendar month being paid to the former
stockholders and optionholders of the Company on the tenth day of the
immediately succeeding month (or if such day is not a business day, the next
business day).  Deficiency Payments will be paid to each holder of Company
Capital Stock or Entitled Company Options (whether vested or unvested)
immediately prior to the Closing in an amount equal to what such holder would
have received had such Deficiency Payment been a Working Capital Distribution. 
All payments pursuant to this Section 1.10 shall be made without set-off or
counterclaim.

                          (d)      Notwithstanding the foregoing, the Purchaser,
Surviving Corporation and their direct and indirect subsidiaries shall not be
obligated to take any action to accelerate any collection of any account
receivable payable to the Company or any Company Subsidiary by changing the
terms thereof, directly or indirectly, in writing or orally, by factoring or
otherwise; provided, that the Purchaser, the Surviving Corporation and their
respective direct and indirect subsidiaries shall use their commercially
reasonable efforts to collect such accounts receivable and shall deliver monthly
statements to the Principal Stockholder as to the collection.  Prior to the
payment in full of the Working Capital Deficiency (if any) the Surviving Company
and its subsidiaries will not sell, transfer or otherwise assign the accounts
receivable of the Company and its subsidiaries as of the closing other than as
security in connection with a credit facility of Purchaser and its subsidiaries.

                          (e)      All amounts payable pursuant to this Section
1.10 shall be subject to any required withholding of Taxes and shall be paid
without interest. 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

            Any reference to any event, change, condition or effect being
"material" with respect to any entity or group of entities means any event,
change, condition or effect which (i) is material to the financial condition,
assets (including intangible assets), business or results of operations of such
entity and its Affiliated Group, taken as a whole, or (ii) would prevent or
materially alter or delay any of the transactions contemplated by this Agreement
or the Ancillary Agreements.  The term "Affiliated Group" means an entity, the
direct and indirect subsidiaries of such entity, such entity's parent company
(which in the case of the Company and each Company

11

--------------------------------------------------------------------------------

Subsidiary shall be the Company) and such parent company's direct and indirect
subsidiaries.  Any reference to a "Company Material Adverse Effect" means any
event, change or effect that (x) is materially adverse to the financial
condition, assets (including intangible assets), business or results of
operations of the Company and the Company Subsidiaries, taken as a whole, or
(y) would prevent or materially alter or delay any of the transactions
contemplated by this Agreement except, in the case of (x) above, to the extent
that such event, change, condition or effect results from (A) any change in
general economic conditions or capital market conditions, (B) any event, change,
or effect affecting the industry generally in which the Company and the Company
Subsidiaries operate, (C) any distribution to the Company' stockholders
permitted under this Agreement, and (D) any event, change, condition or effect
(including but not limited to, a decline in the earnings or revenues of the
Company) to the extent resulting from the market anticipation, the announcement
or the pendency of the Merger.

            Any reference to a party's "knowledge" means (i) with respect to any
natural person, the actual knowledge of such person, (ii) with respect to the
Company, the actual knowledge of Michael Cox, Michelle Vilchuck, Howard
Matthews, Mike Orgill, Jim Wold, John Moore, Jack Carrao, Mike Lakowicz, and
solely for purposes of Section 2.16, Doug Lockwood; provided, with respect to
clause (ii), that such persons shall have actual knowledge of facts and
circumstances that would lead a reasonably prudent person to inquire further and
more likely than not gain actual knowledge of a particular matter, such person
shall be deemed to have actual knowledge of such matter unless they made such
further inquiry.

            Any reference to a "Company Subsidiary" shall mean any corporation,
partnership, limited liability company, joint venture or other legal entity of
which the Company (either alone or through or together with any other Company
Subsidiary) owns, directly or indirectly, fifty percent (50%) or more of the
stock or other equity or partnership interests the holders of which are
generally entitled to vote for the election of the board of directors or other
governing body of such corporation or other legal entity.  Reference to "Company
Subsidiaries" shall be deemed to include all direct and indirect Company
Subsidiaries, including, but not limited to Certance (US) Holdings, Inc., a
Delaware corporation ("Certance US Holdings"), Certance International, a Company
organized under the laws of the Cayman Islands ("Certance International"),
Certance (M) Sdn Bhd, a company organized under the laws of Malaysia ("Certance
Malaysia"), Certance (UK) Distribution Limited, a company organized under the
laws of the United Kingdom ("Certance UK"), and Certance LLC, a Delaware limited
liability company ("Certance LLC").

            Except as disclosed in that section of the document of even date
herewith delivered by the Company to Purchaser prior to the execution and
delivery of this Agreement (the "Company Disclosure Schedule") corresponding to
the applicable numbered and lettered sections and subsections of this Article II
to which any of the following representations or warranties pertain (provided,
however, that the disclosure of an item in one Section of the Company Disclosure
Schedule shall be deemed a disclosure in another Section or Sections of the
Company Disclosure Schedule if and to the extent that it is reasonably apparent
that such disclosure is applicable to such other Section or Sections), the
Company hereby represents and warrants to Purchaser and Merger Sub as follows: 

12

--------------------------------------------------------------------------------

            Section 2.1      Organization, Qualification, Standing and Power of
Company and Its Subsidiaries

            Section 2.1 of the Company Disclosure Schedule lists for the Company
and each Company Subsidiary its respective jurisdiction of incorporation. 
Company and each Company Subsidiary is a corporation, limited liability company
or other entity duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization.  Each of the Company and each Company
Subsidiary has the requisite power to own its properties and to carry on its
business as now being conducted and as currently proposed to be conducted and is
duly qualified to do business and is in good standing in each jurisdiction in
which the failure to have such power or be so qualified and in good standing
would have a Company Material Adverse Effect.  The Company has made available to
Purchaser or its counsel a true and correct copy of the governing documents of
the Company and each Company Subsidiary, each as amended to date.  Neither the
Company nor any Company Subsidiary is in violation of any of the provisions of
its governing documents. 

            Section 2.1 of the Company Disclosure Schedule sets forth a true and
complete list of all of the Company Subsidiaries as of the date hereof,
indicating the name, jurisdiction of organization and the Company's equity
interest in, each such entity, and each of such entity's officers and
directors.  Other than with respect to the Company Subsidiaries, the Company
does not own, directly or indirectly, any capital stock or other equity
securities of any corporation, partnership, joint venture or other business
association or entity. 

            Section 2.2      Authority; Consents and Approvals; No Violations

                          (a)      The Company has all requisite corporate power
and authority to enter into this Agreement and the other agreements set forth in
the exhibits hereto (collectively, the "Ancillary Agreements") and to consummate
the transactions contemplated hereby and thereby.  The execution and delivery of
this Agreement and the Ancillary Agreements and the consummation by the Company
of the transactions contemplated hereby and thereby have been duly authorized by
all necessary corporate action on the part of Company, have been approved with
respect to the de-registration of the Company from the Cayman Islands to the
State of Delaware by the holder of requisite number of voting shares of the
Company in accordance with the Companies Law (2004 Revision) of the Cayman
Islands (the "Companies Law") and the Company's Memorandum and Articles of
Association, and other corporate proceedings on the part of the Company are
necessary to authorize this Agreement or to consummate the Merger and the other
transactions contemplated hereby, subject only to the filing of the certificate
of domestication, certificate of incorporation, and Certificate of Merger of the
Company pursuant to DGCL and the filing of the special resolution, directors'
resolutions, undertaking, notice affidavit and payment of fees required by
Section 226 of the Companies Law to de-register the Company from the Cayman
Islands.  This Agreement has been, and each of the Ancillary Agreements when
delivered at the Closing will be, duly executed and delivered by the Company
and, assuming the due authorization, execution and delivery hereof by Purchaser
and Merger Sub, constitutes a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except to the
extent that enforceability may be limited by the effect, if any, of (i) any
applicable bankruptcy, reorganization, insolvency, moratorium or other laws
affecting the enforcement of creditors' rights generally, (ii) general
principles of equity,

13

--------------------------------------------------------------------------------

regardless of whether such enforceability is considered in a proceeding at law
or in equity, and (iii) the enforceability of provisions requiring
indemnification.

                          (b)      The execution and delivery of this Agreement
or any Ancillary Agreement by the Company does not, and the consummation by the
Company of the transactions contemplated hereby and thereby will not, conflict
with, result in any violation of, or default under (with or without notice or
lapse of time, or both), or give rise to a right of termination, cancellation or
acceleration of any obligation or loss of any benefit under (i) any provision of
the Company's Memorandum and Articles of Association (prior to domestication) or
Certificate of Incorporation and Bylaws (subsequent to domestication) or the
governing documents of any Company Subsidiary, (ii) any Material Contract or,
subject to compliance with the requirements set forth in Section 2.2(c) below,
any material permit, concession, franchise, license, judgment, order decree,
statute, law, ordinance, rule or regulation applicable at such time to Company
or the Company Subsidiaries or any of their properties or assets.

                          (c)      Except for such filings as may be required
under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the
"HSR Act") and any applicable foreign antitrust law, no notice to, filing with,
and no permit, authorization, consent, approval, order or authorization of, or
registration, declaration or filing with, any arbitrator, court, nation,
government, any state or other political subdivision thereof and any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of, or pertaining to, government (a "Governmental Entity"), is
required to be obtained or made by the Company or any Company Subsidiary in
connection with the execution and delivery of this Agreement or the consummation
by Company of the Merger and the other transactions contemplated by this
Agreement or any Ancillary Agreement, except for (i) the filing of the special
resolution, directors resolutions, undertaking, notice, affidavit and payment of
fees required by Section 226 of the Companies Law to de-register Company from
the Cayman Islands, (ii) the filing of the certificate of domestication and
certificate of incorporation with the Secretary of State of the State of
Delaware, (iii) the filing of the Certificate of Merger of the Company with the
Secretary of State of the State of Delaware, (iv) such filings as may be
required under the HSR Act and any applicable foreign antitrust law, (v) such
consents, approvals, orders, authorizations, registrations, declaration and
filings as may be required under applicable state securities or "blue sky" laws
and the securities laws of any foreign country, and (vi) such other consents,
authorizations, filings, approvals and registrations which if not obtained or
made would not, individually or in the aggregate,be material to Company,
Purchaser or the Surviving Corporation or materially adversely affect the
ability of the parties hereto to consummate the Merger within the time frame in
which the Merger would otherwise be consummated in the absence of the need for
such consent, approval, order, authorization, registration, declaration or
filings.

            Section 2.3      Litigation

            As of the date hereof, there is no private or governmental action,
suit, proceeding, claim, charge, arbitration or investigation pending before any
agency, court or tribunal, foreign or domestic, or, to the knowledge of the
Company, threatened in writing against the Company or any Company Subsidiary,
any of their respective properties or officers or directors (in their capacities
as such).  There is no judgment, decree or order against the Company or any
Company Subsidiary or, to the knowledge of the Company, any of their respective
directors or officers (in

14

--------------------------------------------------------------------------------

their capacities as such), that could prevent, enjoin, or materially alter or
delay any of the transactions contemplated by this Agreement, or that would
reasonably be expected to have a Company Material Adverse Effect.  There is no
litigation that the Company or any Company Subsidiary has pending against other
parties as of the date hereof.

            Section 2.4      Brokers or Finders

            Except as disclosed in Section 2.4 of Company Disclosure Schedule,
none of Company nor any Company Subsidiary or affiliates (within the meaning of
Rule 12b-2 under the Securities Act) of the Company has incurred, nor will it
incur, directly or indirectly, any liability for brokerage or finders' fees or
agents' commissions or investment bankers' fees or any similar charges in
connection with this Agreement or any transaction contemplated hereby.

            Section 2.5      Vote Required

            The affirmative vote of the Principal Stockholder is the only vote
of the holders of any of the Company's securities necessary to approve this
Agreement and the Ancillary Agreements, the Merger and the other transactions
contemplated hereby and thereby.

            Section 2.6      Board Approval and Recommendation

            The Board of Directors of the Company has unanimously (i) approved
this Agreement, the Ancillary Agreements and the transactions contemplated
hereby and thereby, (ii) determined that the transactions contemplated herein
and therein are advisable and in the best interests of the stockholders of the
Company and on terms that are fair to such stockholders and (iii) recommended
that the stockholders approve the Merger.

            Section 2.7      Written Consent

            Concurrently with the execution of this Agreement, the Principal
Stockholder has executed and delivered to Purchaser the Stockholder Written
Consent, pursuant to which, among other things, the Principal Stockholder
consents to the approval and adoption of this Agreement and the consummation of
the transactions contemplated hereby. 

            Section 2.8      Capitalization; Title to the Securities

                          (a)      Capitalization.  As of the date hereof:

                                     (1)        the authorized capital stock of
the Company consist of 30,000,000 shares of Company Common Stock, $0.0001 par
value per share, of which no shares are issued and outstanding, and 22,500,000
shares of preferred shares, of which 20,000,000 shares have been designated
Company Series A Preferred Stock, $0.0001 par value per share, all of which are
issued and outstanding.  As of the date hereof, 5,765,144 shares of Company
Common Stock are reserved for issuance upon the exercise of Company Options that
have been granted and 754,856 shares of Company Common Stock are reserved for
future issuance pursuant to the Company Stock Plan.  All of the outstanding
shares of Company Capital Stock and all shares of Company Common Stock which may
be issued pursuant to the exercise of outstanding Company Options will be, when
issued in accordance with the respective terms thereof, duly authorized, validly

15

--------------------------------------------------------------------------------

issued, fully paid and non-assessable.  The rights, preferences and privileges
of the Company Capital Stock are set forth in the Memorandum and Articles of
Association, a true and correct copy of which has previously been delivered to
Purchaser;

                                     (2)        Principal Stockholder owns all
of the issued and outstanding shares of Company Capital Stock as of the date
hereof.  Certance Holdings owns all of the issued and outstanding securities of
(a) Certance (US) Holdings and (b) Certance International.  Certance (US)
Holdings owns all the issued and outstanding securities of Certance LLC. 
Certance International owns all the issued and outstanding securities of (x)
Certance UK and (y) Certance Malaysia.  The capitalization of the Company and
the Company Subsidiaries is Section forth in Section 2.8(a).

            Except as set forth above or in Section 2.8(a) of the Company
Disclosure Schedule, as of the date hereof, with respect to the Company and each
Company Subsidiary, (i) no securities of the Company or any Company Subsidiary
are authorized, issued or outstanding; (ii) there are no existing options,
warrants, calls, preemptive rights, indebtedness having general voting rights or
debt convertible into securities having such rights ("Voting Debt") or
subscriptions or other rights, agreements, arrangements or commitments of any
character, relating to the issued or unissued capital stock or equity interests
of such company obligating such company to issue, transfer or sell or cause to
be issued, transferred or sold any shares of capital stock or Voting Debt of, or
other equity interest in, such company or securities convertible into or
exchangeable for such shares or equity interests, or obligating such company to
grant, extend or enter into any such option, warrant, call, subscription or
other right, agreement, arrangement or commitment; (iii) there are no
outstanding contractual rights or obligations of the Company or any Company
Subsidiary to repurchase, redeem or otherwise acquire any capital stock or
equity interests of the Company or any Company Subsidiary or to provide funds to
make any investment (in the form of a loan, capital contribution or otherwise)
in any other entity; and (iv) there are no outstanding rights of the Company or
any Company Subsidiary to repurchase unvested shares of capital stock or equity
interests.

            There are no voting trusts or other agreements or understandings to
which the Company or any Company Subsidiary is a party with respect to the
voting of the capital stock or equity interests of any such company.

            Following the Closing Date, no holder of Company Options will have
any right to receive capital stock or equity interests of the Company or any
Company Subsidiary upon exercise of Company Options.  Except as set forth in
Section 2.8(a) of the Company Disclosure Schedule, none of the outstanding
Company Options permit any accelerated vesting or exerciseability of those
options by reason of any of the transactions contemplated by this Agreement.

                          (b)      Section 2.8(b) of the Company Disclosure
Schedule sets forth a true, complete and correct list of all Indebtedness of the
Company and each Company Subsidiary as of the date of this Agreement.  No
Indebtedness of the Company or any Company Subsidiary contains any restriction
upon (i) the prepayment of any of such Indebtedness, (ii) the incurrence of
Indebtedness by the Company and the Company Subsidiaries, or (iii) the ability
of the Company or the Company Subsidiaries to grant any lien on its properties
or assets.  For purposes

16

--------------------------------------------------------------------------------

of this Agreement, "Indebtedness" shall mean (i) all indebtedness for borrowed
money or for the deferred purchase price of property or services (other than
current trade liabilities incurred in the ordinary course of business and
payable in accordance with customary practices), (ii) any other indebtedness
that is evidenced by a note, bond, debenture or similar instrument, (iii) all
obligations under any leases required to be capitalized in accordance with GAAP
and (iv) all guarantee obligations relating to any Indebtedness described in
clause (i), (ii) or (iii) herein.

                          (c)      Title to the Shares.  Section 2.8(c) of the
Company Disclosure Schedule sets forth a true, complete and correct list of each
legal and beneficial owner of the securities of each Company Subsidiary and the
number and class of such securities owned by each such owner. 

            Section 2.9      Financial Statements

            Included in Section 2.9 of the Company Disclosure Schedule are the
audited balance sheet of Company and the Company Subsidiaries as of July 2, 2004
(the "July 2, 2004 Balance Sheet"), and the related statements of results of
operations and, with respect to the audited financial statements, statements of
cash flows for the fiscal year then ended, including, the notes thereto (the
"Financial Statements").  The Financial Statements for the year ended July 2,
2004 have been audited by Ernst & Young LLP, Company's independent accountants. 
The Financial Statements fairly present, in all material respects, in accordance
with United States generally accepted accounting principles ("U.S. GAAP"),
consistently applied (except as may be indicated in notes thereto), the
consolidated financial position of Company and the Company Subsidiaries as of
such dates and its results of operations and cash flows for such fiscal period. 

            Section 2.10     Absence of Certain Changes

            Except as and to the extent set forth in the Financial Statements or
in Section 2.10 of the Company Disclosure Schedule, from July 2, 2004 (the
"Balance Sheet Date") to the date hereof, except as contemplated by this
Agreement, the Company and each Company Subsidiary has not:

                          (a)      suffered any Company Material Adverse Effect;

                          (b)      incurred any liabilities or obligations
(absolute, accrued, contingent or otherwise) which exceed $10,000 in the
individual and $50,000 in the aggregate, except items incurred in the ordinary
course of business, consistent with past practice;

                          (c)      paid, discharged or satisfied any material
claims, liabilities or obligations (absolute, accrued, contingent or otherwise)
other than in the ordinary course of business, consistent with past practice;

                          (d)      permitted or allowed any of their properties
or assets (real, personal or mixed, tangible or intangible) to be subjected to
any liens, except for liens for current taxes not yet due or liens the
incurrence of which would not have a Company Material Adverse Effect;

17

--------------------------------------------------------------------------------

                          (e)      cancelled or waived any debt, claims or
rights that are material to the Company and the Company Subsidiaries, taken as a
whole;

                          (f)      sold, transferred, or otherwise disposed of
any of their material properties or assets (real, personal or mixed, tangible or
intangible), except in the ordinary course of business, consistent with past
practice;

                          (g)      granted any increase in the compensation or
benefits payable or to become payable to any director, officer, employee or
consultant of the Company or any Company Subsidiary (including any such increase
pursuant to any bonus, pension, profit-sharing, incentive compensation or other
plan or commitment), except, in the case of employees other than officers of the
Company, for such increases in compensation or benefits made in the ordinary
course of business, consistent with past practice;

                          (h)      made any change in severance policy or
practices;

                          (i)      entered into any operating lease involving
lease payments of more than $75,000 per year;

                          (j)      made any capital expenditure or acquired any
property, plant and equipment not in accordance with the budgeted capital
expenditures provided to the Purchaser prior to the date hereof and for a cost
in excess of $75,000 individually;

                          (k)      declared, paid or set aside for payment any
dividend or other distribution in respect of their respective capital stock or
redeemed, purchased or otherwise acquired, directly or indirectly, any shares of
capital stock or other securities of the Company, except for dividends or
distributions that are contemplated by this Agreement;

                          (l)      made or changed any material election in
respect of Taxes, adopted or changed any material accounting method in respect
of Taxes (other than as required by applicable law or regulations), entered into
any closing agreement, settled or compromised any claim or assessment in respect
of Taxes, or consented to any extension or waiver of the statutory period of
limitations applicable to any material claim or assessment in respect of Taxes;

                          (m)      made any material change to its accounting
methods, principles, policies, procedures or practices, except as may be
required by U.S. GAAP;

                          (n)      paid, loaned or advanced any material amount
to, or sold, transferred or leased any material properties or assets (real,
personal or mixed, tangible or intangible) to, or entered into any material
agreement or arrangement with, the Principal Stockholder or any direct or
indirect subsidiary of Principal Stockholder (other than the Company and the
Company Subsidiaries), any of their respective officers, directors, except for
directors' fees, and compensation to officers at rates not inconsistent with the
Company's past practice; or

                          (o)      agreed, whether in writing or otherwise, to
take any action described in this Section 2.10.

18

--------------------------------------------------------------------------------

            Section 2.11     Absence of Undisclosed Liabilities

            Except as and to the extent provided in the July 2, 2004 Balance
Sheet, neither the Company nor any Company Subsidiary had at the Balance Sheet
Date any liabilities required under GAAP to be set forth on a consolidated
balance sheet (whether contingent or absolute, direct or indirect, known or
unknown to the Company and the Company Subsidiaries or matured or unmatured or
otherwise) that were not reflected or reserved against in accordance with GAAP
in the July 2, 2004 Balance Sheet or incurred other than in the ordinary course
of business, consistent with past practice. 

            Section 2.12     Restrictions on Business Activities

            There is no agreement, judgment, injunction, order or decree binding
upon the Company or any Company Subsidiary which has or would reasonably be
expected to have the effect of prohibiting or impairing in any material respect
any current business practice of the Company or the Company Subsidiaries, any
acquisition of property, by the Company or the Company Subsidiaries or the
conduct of business by the Company or the Company Subsidiaries as currently
conducted.

            Section 2.13     Governmental Authorization

            The Company and each Company Subsidiary obtained and has maintained,
in full force and effect, in each case to the extent required by applicable law,
each governmental consent, license, permit, grant, or other authorization of a
Governmental Entity (i) pursuant to which the Company and such Company
Subsidiary currently operates or holds any interest in any of its properties or
(ii) that is required for the operation of the business of the Company or any of
its Subsidiaries or the holding of any such interest ((i) and (ii) are herein
collectively called "Company Authorizations"), and all of such Company
Authorizations are in full force and effect, except where the failure to obtain
or maintain in full force and effect any such Company Authorizations would not
reasonably be expected to have a Company Material Adverse Effect. 

            Section 2.14     Title to Property

            Each of the Company and each Company Subsidiary has good and valid
title to all of its properties and assets, real and personal, reflected in the
July 2, 2004 Balance Sheet or acquired after the July 2, 2004 Balance Sheet Date
(except properties and assets sold or otherwise disposed of since the Balance
Sheet Date in the ordinary course of business, consistent with past practice),
or with respect to leased properties and assets, valid leasehold interests in,
free and clear of all mortgages, liens, pledges, charges or encumbrances of any
kind or character, except (i) liens for current taxes not yet due and payable,
(ii) such imperfections of title, liens and easements as do not and will not
materially detract from or interfere with the use or value of the properties
subject thereto or affected thereby for the purposes currently utilized, or
otherwise materially impair business operations involving such properties,
(iii) liens securing debt which are reflected on the July 2, 2004 Balance Sheet,
and (iv) security interests disclosed on Section 2.14 of the Company Disclosure
Schedule. 

19

--------------------------------------------------------------------------------

The property and equipment of the Company and each Company Subsidiary that are
used in the operations of the business of the Company and each Company
Subsidiary are in good operating condition and repair, subject to normal wear
and tear except as would not reasonably be expected to have a Company Material
Adverse Effect.

            Section 2.15     Technology and Intellectual Property

            As used in this Agreement, the following defined terms have the
meaning set forth below:

            "Company Intellectual Property Rights" means any Intellectual
Property Rights (i) developed by or for the Company or any Company Subsidiary,
(ii) purchased from a third party, or (iii) represented in writing by a
representative of the Company or any Company Subsidiary as being owned thereby;
provided, in the case of (i) and (ii), that the Company or Company Subsidiary
has not subsequently divested the Intellectual Property Rights in question.

            "Company Registered Intellectual Property Rights" means Registered
Intellectual Property Rights within the Company Intellectual Property Rights.

            "Computer Software" shall mean all computer programs, databases,
data collections (in each case, whether in human-readable, machine readable,
source code or object code form) and documentation related to, or any
compilations of, the foregoing.

            "Domain Names" means Internet domain name registrations and
applications therefor.

            "Intellectual Property Rights" means any or all legal rights in,
arising out of or associated with any patents, trade secrets, copyrights,
trademarks or Domain Names.

            "License Agreements" means all material written agreements between
the Company, or any Company Subsidiary, and third parties (including, without
limitation, license agreements, cross-license agreements, research agreements,
development agreements, distribution agreements, end-user license agreements,
settlement agreements, consent to use agreements and covenants not to sue),
other than those which have expired or been terminated for reasons unrelated to
breach, and in which:  (i) such third party has licensed or granted to the
Company or any Company Subsidiary any right to use, exploit or practice any of
such third party's Intellectual Property Rights or Technology ("Inbound License
Agreements"); or (ii) the Company or any Company Subsidiary has:  (x) granted to
such third party any right to use, exploit or practice any Company Intellectual
Property Rights or Technology, or (y) has agreed to any restriction on the right
of Company or any Company Subsidiary (as the case may be) to use or enforce any
Company Intellectual Property Rights or Company Technology ((x) and/or (y),
"Outbound License Agreements").

            "Registered Intellectual Property Rights" shall mean any legal
rights in, arising out of or associated with any applications for, or
registrations or issuances of, any Intellectual Property Rights before or by any
authority charged with issuing or registering any of the Intellectual Property
Rights, other than those which have been formally abandoned or formally allowed
to lapse by the Company in the ordinary course of business in accordance with
the exercise of reasonable business judgment.

20

--------------------------------------------------------------------------------

            "Technology" means all processes, formulae, algorithms, technical
data, models, plans, methodologies, theories, ideas, techniques, discoveries,
disclosures, inventions, Computer Software, information or know-how, and other
technological subject matter.

                          (a)      Ownership of Intellectual Property Rights. 
Section 2.15(a) of the Company Disclosure Schedule lists all Company Registered
Intellectual Property Rights, and all of the Company's and Company Subsidiaries'
written invention disclosure submissions that have not yet been filed as a
patent application as of the date hereof.  The Company and the Company
Subsidiaries together own all right, title, and interest, free and clear of all
encumbrances in and to all Company Intellectual Property Rights, has the sole
right to enforce the foregoing, and with respect to Company Registered
Intellectual Property Rights is listed in the records of the appropriate United
States, state or foreign authority as the sole owner for each item thereof. 

                          (b)      Software.  Software.  For purposes of this
section, "Company Software" means all Computer Software (other than Computer
Software that is generally available on nondiscriminatory pricing terms and
which has an individual acquisition cost of $2500 or less, hereafter
"Non-Material Computer Software") that is owned, licensed, leased or otherwise
used in the business of the Company or the Company Subsidiaries, and that is
included in any of their good or services.  No source code for any Company
Software has been delivered, licensed, or is subject to any source code escrow
obligation, to a third party.  No portion of the Company Software is subject to
any "open source" license (whether to or from a third party).

                          (c)      Licenses.  Section 2.15(c) of Company
Disclosure Schedule lists all License Agreements, other than for Non-Material
Computer Software.  Each such listed License Agreement specifies the names of
the parties thereto and whether the License Agreement is an Inbound License
Agreement or an Outbound License Agreement.  To the knowledge of the Company and
the Company Subsidiaries, as of the Effective Time (i) each License Agreement is
valid and binding on all parties thereto and enforceable in accordance with its
terms, (ii) none of the Outbound License Agreements from the Company or any
Company Subsidiary grants any third party exclusive rights, or the right to
sublicense, under any Company Intellectual Property Rights, (iii) the Company
and the Company Subsidiaries have not performed any act, or permitted any
omission, that would give rise to a right of termination under any of such
License Agreements, and all other parties to such License Agreements have not
performed any act, or permitted any omission, that would give rise to a right of
termination under any of such License Agreements, and (iv) absent any change in
the conduct of the business of the Company and the Company Subsidiary by, or at
the direction of, the Purchaser, following the Closing Date, the Company and the
Company Subsidiaries will be permitted to exercise all of their rights under
such License Agreements to the same extent the Company and the Company
Subsidiaries would have been able to had the Merger not occurred and without the
payment of any additional consideration other than the same, ongoing fees,
royalties or payments which the Company and the Company Subsidiaries (as the
case may be) would otherwise have been required to pay had the Merger not
occurred (except where the inability to exercise such rights would not
reasonably be expected to produce a Company Material Adverse Effect).

                          (d)      Sufficiency.  The Company and the Company
Subsidiaries together own all right, title and interest in and to, or have
licensed the right to exploit, all

21

--------------------------------------------------------------------------------

material Intellectual Property Rights used in or necessary for the conduct of
the ordinary business of the Company and the Company Subsidiaries as of the
Effective Time.

                          (e)      No Restrictions.  To the knowledge of the
Company and the Company Subsidiaries, there are no forbearances to sue,
consents, judgments, orders or similar obligations, other than the License
Agreements, that do or may:  (i) materially restrict the rights of the Company
and any Company Subsidiary to use or enforce any of its Intellectual Property
Rights; (ii) materially restrict the conduct of the business of the Company and
any Company Subsidiary in order to accommodate a third party's Intellectual
Property Rights; or (iii) permit third parties to use any Company Intellectual
Property Rights.

                          (f)      No Infringement by Company.  The Company and
the Company Subsidiaries do not have any knowledge of any written or
substantiated oral allegations, facts or circumstances to the effect that the
conduct of the business of the Company or any Company Subsidiary, or any act,
product or service thereof, has, does or may infringe, misappropriate or
otherwise violate the Intellectual Property Rights of any third party or
constitute unfair competition or unfair trade practices under the laws of any
jurisdiction in which the Company or any Company Subsidiary conducts its
business as of the Effective Time.  Neither the Company nor any Company
Subsidiary has obtained opinions or memoranda of counsel relating to
infringement, validity or enforceability of any third party Intellectual
Property Rights.

                          (g)      No Third Party Infringers.  To the knowledge
of the Company and the Company Subsidiaries, no person has infringed,
misappropriated, or otherwise violated, or is infringing, misappropriating, or
otherwise violating, any Company Intellectual Property Rights. 

                          (h)      Validity and Enforceability.  To the
knowledge of the Company and the Company Subsidiaries the Company Intellectual
Property Rights are subsisting, in full force and effect, are valid and
enforceable, and (in the case of Company Registered Intellectual Property
Rights) have not expired or been cancelled or formally abandoned.  To the
knowledge of the Company and the Company Subsidiaries, (i) neither the Company
nor any Company Subsidiary has done, or failed to do, any act or thing which may
prejudice the validity or enforceability of any Company Intellectual Property
Rights, and (ii) all necessary registration, maintenance and renewal fees
currently due in connection with any Registered Company Intellectual Property
Rights have been made and all necessary documents, recordations and certificates
in connection with such Registered Company Intellectual Property Rights have
been filed with the relevant patent, copyright, trademark or other authorities
in the United States or foreign jurisdictions, as the case may be, for the
purposes of maintaining such Registered Company Intellectual Property Rights.

                          (i)      Patent Prosecution.  To the knowledge of the
Company and the Company Subsidiaries, each of the patents and patent
applications within the Company Registered Intellectual Property Rights has been
prosecuted in material compliance with all applicable rules, policies, and
procedures of the United States Patent and Trademark Office or applicable
foreign patent agencies. 

                          (j)      Third Party Developers.  To the extent that
any material Technology has been developed or created by a third party
(including any current or former

22

--------------------------------------------------------------------------------

employee of Company or any Company Subsidiary), the Company or any Company
Subsidiary (as the case may be) has a written agreement with such third party
pursuant to which the Company and the Company Subsidiary thereby either: 
(i) have, pursuant to such agreement obtained sole ownership of, and the sole
right to enforce, all Intellectual Property Rights arising therefrom; or (ii)
have obtained a valid and unrestricted right to exploit, sufficient for the
conduct of its business as conducted as of the Effective Time, all Intellectual
Property Rights relating thereto.

                          (k)      Trade Secrets.  To their knowledge, the
Company and the Company Subsidiaries have taken all steps reasonably necessary
to protect their trade secrets and any trade secrets of third parties provided
thereto (where such protection was required pursuant to a written or oral
agreement with such third party) according to the laws of the applicable
jurisdictions where such trade secrets are developed, practiced or disclosed. 
Without limiting the foregoing, the Company and the Company Subsidiaries have
used commercially reasonable efforts to enforce a policy requiring all personnel
and third parties having access to such trade secrets to execute a written
agreement which provides commercially reasonable protection for such trade
secrets and which does not allow use or disclosure of such trade secrets by the
recipient upon the expiration of any specified period of time.  Except pursuant
to such agreements, there has been no disclosure by Company or any Company
Subsidiary of any such trade secrets, and, to the knowledge of Company, no party
to any such agreement is in breach thereof.

                          (l)      Result of the Transaction.  The consummation
of the Merger will not:  (i) result in the breach, modification, cancellation,
termination, or suspension of any material License Agreement, or give any party
to any material License Agreement (other than the Company or any Company
Subsidiary) the right to modify, cancel, terminate or suspend such License
Agreement, and (ii) result in the material loss, impairment or modification of
Company's or any Company Subsidiary's ownership of any Company Intellectual
Property Rights, or the right to use any third party Intellectual Property
Rights.

                          (m)      NEC Agreement.  The Agreement dated as of
October 10, 2001 between NEC Corporation, a Japanese corporation, and the
Company (the "NEC Agreement”) is not material to the Company or any of the
Company Subsidiaries in any respect and the effect of the Merger and the other
transactions contemplated hereby on the NEC Agreement will not have any material
impact on the Company or any of the Company Subsidiaries.

                          (n)      Privacy.  To the Company's and the Company
Subsidiaries' knowledge, (a) the Company and the Company Subsidiaries have at
all times complied with all applicable Legal Requirements, agreements, and
rules, policies and procedures established by the Company or the Company
Subsidiaries, relating to privacy, data protection and the collection and use of
personal information and user information gathered or accessed in the course of
the operations of the Company or any of the Company Subsidiaries (except where
the absence of such compliance would not reasonably be expected to produce
Company Material Adverse Effect), and (b) no written claims have been asserted
or threatened in writing against the Company or any Company Subsidiary (or are
likely to be asserted or threatened) by any person or entity alleging a
violation of any of the foregoing.

23

--------------------------------------------------------------------------------

            Section 2.16     Environmental Matters

                          (a)      The Company and each Company Subsidiary is in
material compliance with all applicable Environmental Laws, which compliance
includes, but is not limited to the possession by the Company and each Company
Subsidiary of all material permits and other material governmental
authorizations required under all applicable Environmental Laws, and material
compliance with the terms and conditions thereof.  None of the Company nor any
Company Subsidiary has received any communication (written or, if oral, likely
to result in a substantial claim), whether from a governmental authority,
citizens group, employee or otherwise, that alleges that the Company or any
Company Subsidiary is not in such material compliance, and, to the knowledge of
the Company, there are no circumstances that may prevent or interfere with such
material compliance in the future.

                          (b)      There is no material Environmental Claim
pending or, to the Company's knowledge, threatened against the Company or any
Company Subsidiary or against any person or entity whose liability for any
Environmental Claim the Company or any Company Subsidiary has retained or
assumed either contractually or by operation of law.

                          (c)      To the knowledge of the Company, there are no
past or present actions, activities, circumstances, conditions, events or
incidents, including, without limitation, the release, emission, discharge,
presence or disposal of any Material of Environmental Concern, that could form
the basis of any material Environmental Claim against the Company or any Company
Subsidiary or against any person or entity whose liability for any Environmental
Claim the Company or any Company Subsidiary has retained or assumed either
contractually or by operation of law.

                          (d)      Without in any way limiting the generality of
the foregoing, (i) there are no on‑site or off-site locations where the Company
or any Company Subsidiary has stored, disposed or arranged for the disposal of
Materials of Environmental Concern that could reasonably be expected to form an
Environmental Claim, except as identified in Section 2.16(d) of the Company
Disclosure Schedule, (ii) there are no underground storage tanks located on any
property owned, leased or operated by the Company or any Company Subsidiary,
except as identified in Section 2.16(d) of the Company Disclosure Schedule,
(iii) except as set forth in Section 2.16(d) of the Company Disclosure Schedule,
there is no material quantity of asbestos contained in or forming part of any
building, building component, structure or office space owned, leased or
operated by the Company or any Company Subsidiary, and (iv) except as set forth
in Section 2.16(d) of the Company Disclosure Schedule, no polychlorinated
biphenyls (PCBs) or PCB-containing items are used or stored at any property
owned, leased or operated by the Company or any Company Subsidiary except in
material compliance with all applicable Environmental Laws.

                          (e)      The Company and the Company Subsidiaries have
provided to Purchaser all material assessments, reports, data, results of
investigations or audits, and other material information that is in the
possession of or reasonably available to the Company and the Company
Subsidiaries regarding environmental matters pertaining to or the environmental
condition of the business of the Company and the Company Subsidiaries, or the
compliance (or noncompliance) by the Company and the Company Subsidiaries with
any Environmental Laws.

24

--------------------------------------------------------------------------------

                          (f)      The Company and the Company Subsidiaries are
not required by virtue of the transactions set forth herein and contemplated
hereby, or as a condition to the effectiveness of any transactions contemplated
hereby, (i) to perform a site assessment for Materials of Environmental Concern,
(ii) to remove or remediate Materials of Environmental Concern, (iii) to give
any material notice to or receive any material approval from any governmental
authority, or (iv) to record or deliver to any person or entity any material
disclosure document or statement pertaining to environmental matters.

                          For purposes of this Agreement:

                          (1)      "Environmental Claim" means any claim,
action, cause of action, investigation or notice (written or, if oral,
reasonably likely to result in a substantial claim) by any person or entity
alleging potential liability (including, without limitation, potential liability
for investigatory costs, cleanup costs, governmental response costs, natural
resources damages, property damages, personal injuries, or penalties) arising
out of, based on or resulting from (a) the presence, or release into the
environment, of any Material of Environmental Concern at any location, whether
or not owned or operated by the Company or any Company Subsidiary or (b)
circumstances forming the basis of any violation, or alleged violation, of any
Environmental Law.

                          (2)      "Environmental Laws" means all federal,
state, local and foreign laws and regulations and common laws relating to
pollution or protection of human health (to the extent relating to the
environment or exposure to Materials of Environmental Concern) or the
environment (including, without limitation, ambient air, surface water, ground
water, land surface or subsurface strata, and natural resources), including,
without limitation, laws and regulations relating to emissions, discharges,
releases or threatened releases of Materials of Environmental Concern, or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Materials of Environmental Concern.

                          (3)      "Materials of Environmental Concern" means
pollutants, contaminants, wastes, toxic substances or chemicals, hazardous
substances, toxic or hazardous chemicals, petroleum and petroleum products,
asbestos or asbestos-containing materials or products, polychlorinated
biphenyls, lead or lead-based paints or materials, radon, or toxic fungus or
mold.

            Section 2.17    Taxes

                          (a)     Each of the Company and the Company
Subsidiaries (i) has duly and timely filed (or there has been filed on its
behalf) with the appropriate Tax Authorities all material Tax Returns required
to be filed by it, and (ii) has duly paid in full (or there has been paid on its
behalf), all material Taxes that are due and payable.  The Company has
adequately provided reserves (in accordance with GAAP) on the Balance Sheet for
all material Taxes that have accrued but are not yet due and payable as of the
Balance Sheet Date.  The Company and the Company Subsidiaries have timely
withheld and paid over to the relevant Tax Authority all material Taxes required
to be withheld and paid over for all periods, including withholding in

25

--------------------------------------------------------------------------------

connection with payments to employees, independent contractors, creditors,
stockholders, partners or other third parties.

                          (b)      There are no liens for Taxes upon any
property or assets of the Company and the Company Subsidiaries except for liens
for Taxes not yet due.

                          (c)      No Federal, state, local or foreign Audits
are pending with regard to any Taxes or Tax Returns of the Company or any of the
Company Subsidiaries and no such Audit is threatened in writing.  No issue has
been raised by any Tax Authority  in writing in any Audit of the Company and the
Company Subsidiaries that if raised with respect to any other period not so
audited could be expected to result in a proposed deficiency or adjustment for
any period not so audited.

                          (d)      Neither the Company nor any of the Company
Subsidiaries (i) is a party to any agreement providing for the allocation,
indemnification, or sharing of Taxes or any liability in respect of Taxes (ii)
is obligated to indemnify any Person for Taxes or any tax related matter, and
(iii) has assumed the Tax or tax related liability of any Person.

                          (e)      Neither the Company nor any of the Company
Subsidiaries have been a member of any "affiliated group" (as defined in Section
1504(a) of the Code) or any combined, consolidated or unitary group and are not
subject to Treasury regulation section 1.1502-6 or 1.1502-78 or any similar
provision under foreign, state, or local law.

                          (f)      Certance US Holdings is not, nor has it been,
a United States real property holding corporation (as defined in Section
897(c)(2) of the Code) during the applicable period specified in Section
897(c)(1)(A)(ii) of the Code.

                          (g)      No Tax Authority has asserted in writing that
the Company or any of the Company Subsidiaries are responsible for the payment
of any additional Taxes that have not been resolved and fully paid.

                          (h)      Neither the Company nor any of the Company
Subsidiaries have received notice of any claim made by a Tax Authority in a
jurisdiction where they do not file Tax Returns that they are or may be subject
to taxation by that jurisdiction.

                          (i)      Neither the Company nor any of the Company
Subsidiaries have (i) applied for or received a ruling or similar document from
any Tax Authority or signed an agreement with respect thereto or (ii) signed any
closing agreement with respect to any Tax year.

                          (j)      Neither the Company nor any of the Company
Subsidiaries have waived any statutory period of limitations for the assessment
of any Tax or agreed to any extension of time with respect to a Tax assessment
or deficiency, in each case, which is currently outstanding, nor is any request
to so waive or extend currently outstanding.  No power of attorney granted by
the Company or any of the Company Subsidiaries with respect to Taxes is
currently in force.

                          (k)      Neither the Company nor any of the Company
Subsidiaries are required to include in income any adjustment pursuant to
Section 481(a) of the Code by reason

26

--------------------------------------------------------------------------------

of making any voluntary change in accounting method (nor has any Tax Authority
proposed in writing any such adjustment or change of accounting method).

                          (l)      Neither the Company nor any of the Company
Subsidiaries have been a distributing corporation or a controlled corporation in
a transaction described in Section 355(a) of the Code.

                          (m)      Neither the Company nor any of the Company
Subsidiaries have (nor have any predecessor of the Company, former subsidiary of
the Company or Person acquired by the Company) participated in a "listed
transaction" within the meaning of Treas. Reg. section 1.6011-4(b)(2).

                          (n)      Certance Malaysia has at all times since
inception qualified for a Pioneer certificate in Malaysia in respect of all
product lines and has maintained appropriate documentation confirming such
qualification.

                          (o)      As used herein,

                                     (1)        " Audit " means any audit,
assessment, or other examination relating to Taxes by any Tax Authority or any
judicial or administrative proceedings relating to Taxes.

                                     (2)        " Legal Requirement" means, with
respect to any Person, any law, treaty, statute, code, ordinance, decree,
administrative order, constitution, by-law, permit, directive, policy, standard,
rule, regulation, guideline and lawful requirements of any Governmental Entity
and all judicial, quasi-judicial, administrative, quasi-administrative and
arbitral judgments, orders (including injunctions) decisions or awards of any
Governmental Entity, including general principles of common law, civil law and
equity, in each case having the force of law and binding on such Person, any
property (immovable and real or movable and personal, tangible or intangible) of
such Person or any activity of such Person.

                                     (3)        " Person" means an individual, a
partnership, a corporation, an association, a limited liability company, a joint
stock company, a trust, a joint venture, an unincorporated organization, a
group, a Government Entity or any other type of entity.

                                     (4)        " Tax" or "Taxes" means all
Federal, state, local, and foreign taxes, and other assessments of a similar
nature (whether imposed directly or through withholding), including any
interest, additions to tax, or penalties applicable thereto, imposed by any Tax
Authority.

                                     (5)        " Tax Authority" means the
Internal Revenue Service and any other domestic or foreign Governmental Entity
responsible for the administration of any Taxes. 

                                     (6)        " Tax Returns" mean all Federal,
state, local, and foreign tax returns, declarations, statements, reports,
schedules, forms, and information returns and any amendments thereto.

27

--------------------------------------------------------------------------------

            Section 2.18    Employee Benefit Plans

                          (a)      Section 2.18 of the Company Disclosure
Schedule lists, each material "Company Employee Plan" (as defined in the
following sentence).  As used in this Agreement, the term "Company Employee
Plan" shall mean, with respect to the Company, any Company Subsidiary and any
trade or business (whether or not incorporated) which is treated as a single
employer with the Company (an "ERISA Affiliate") within the meaning of Section
414(b), (c), (m) or (o) of the Code or Section 4001(b) of the Employee
Retirement Income Security Act of 1974, as amended ("ERISA"), and any leased
employee as defined in Section 414(n) of the Code, (i) all employee benefit
plans (as defined in Section 3(3) of ERISA), (ii) each loan to any employee,
officer, director or consultant and any stock option, stock purchase, phantom
stock, stock appreciation right, supplemental retirement, severance,
termination, change in control, sabbatical, medical, dental, vision care,
disability, employee relocation, cafeteria benefit (Code Section 125) or
dependent care (Code Section 129), life insurance or accident insurance plans,
programs or arrangements, (iii) all bonus, pension, profit sharing, savings,
deferred compensation or incentive plans, programs, policies, agreements or
arrangements, (iv) other fringe or employee benefit plans, programs or
arrangements, and (v) any current or former employment, executive compensation,
change in control, termination, severance or consulting agreements, written or
otherwise, in each case (i.e., in each of enumerated items (i) through (v) of
this sentence), which are maintained for the benefit of, or relating to, any
present or former employee, consultant or director of the Company or any Company
Subsidiary.

                          (b)      The Company has furnished or made available
to Purchaser a copy of each of the Company Employee Plans that are not Foreign
Benefit Plans (as defined in Section 2.18(j) below) (hereinafter "U.S. Company
Employee Plans") and related material plan documents (including summary plan
descriptions) and has, with respect to each U.S. Company Employee Plan that is
subject to ERISA reporting requirements, provided copies of the Form 5500
reports required to be filed for the last three (3) plan years.  Each U.S.
Company Employee Plan that is intended to be qualified within the meaning of
Section 401 of the Code has received a favorable determination letter as to its
qualification, and nothing has occurred that could reasonably be expected to
adversely affect such qualification.

                          (c)      Except as set forth in Section 2.18(c) of the
Company Disclosure Schedule, none of the Company Employee Plans promises or
provides retiree medical or other retiree welfare benefits to any person, except
as required by applicable law.  Except as could not be reasonably expected to
have a Company Material Adverse Effect, (i) there has been no "prohibited
transaction," as such term is defined in Section 406 of ERISA and Section 4975
of the Code, with respect to any U.S. Company Employee Plan; (ii) each U.S.
Company Employee Plan has been administered in accordance with its terms and in
compliance with the requirements prescribed by any and all statutes, rules and
regulations (including ERISA and the Code), and the Company and each of the
Company Subsidiaries and ERISA Affiliates have performed all obligations
required to be performed by them under, are not in any respect in default under
or violation of, and have no knowledge of any default or violation by any other
party to, any of the Company Employee Plans; (iii) neither the Company nor any
Company Subsidiaries or ERISA Affiliates is subject to any liability or penalty
under Sections 4976 through 4980 of the Code or Title I of ERISA with respect to
any of the Company Employee Plans; (iv) all contributions required to be made by
the Company or any Company Subsidiaries or ERISA Affiliates to any

28

--------------------------------------------------------------------------------

U.S. Company Employee Plan have been made on or before their due dates and a
reasonable amount has been accrued for contributions to each U.S. Company
Employee Plan for the current plan years and (v) no "reportable event" within
the meaning of Section 4043 of ERISA (excluding any such event for which the
thirty (30) day notice requirement has been waived under the regulations to
Section 4043 of ERISA) nor any event described in Section 4062, 4063 or 4041 of
ERISA has occurred.  Except as could not be reasonably expected to have a
Company Material Adverse Effect with respect to each Company Employee Plan
subject to ERISA as either an employee pension plan within the meaning of
Section 3(2) of ERISA or an employee welfare benefit plan within the meaning of
Section 3(1) of ERISA, the Company or the Company Subsidiaries have prepared in
good faith and timely filed all requisite governmental reports (which, to the
Company's knowledge, were true and correct as of the date filed) and has
properly and timely filed and distributed or posted all notices and reports to
employees required to be filed, distributed or posted with respect to each such
Company Employee Plan.  Except as could not be reasonably expected to have a
Company Material Adverse Effect, no suit, administrative proceeding, action or
other litigation has been brought, or to the best knowledge of the Company is
threatened, against or with respect to any such Company Employee Plan, including
any audit or inquiry by the IRS or United States Department of Labor other than
requests for payments in the ordinary course or requests for qualified domestic
relations orders. 

                          (d)      Except as could not be reasonably expected to
have a Company Material Adverse Effect, no suit, administrative proceeding,
action or other litigation has been brought, or to the best knowledge of the
Company is threatened, against or with respect to any such Company Employee
Plan, including any audit or inquiry by the IRS or United States Department of
Labor other than requests for payments in the ordinary course or requests for
qualified domestic relations orders. 

                          (e)      Except as could not be reasonably expected to
have a Company Material Adverse Effect, neither the Company nor any Company
Subsidiary nor any of their respective ERISA Affiliates has (i) used the
services or workers provided by third party contract labor suppliers, temporary
employees, "leased employees" (as that term is defined in Section 414(n) of the
Code), or individuals who have provided services as independent contractors to
an extent that would reasonably be expected to result in the disqualification of
any of the Company Employee Plans or the imposition of penalties or excise taxes
with respect to such plans by the IRS, the United States Department of Labor, or
the Pension Benefit Guaranty Corporation.

                          (f)      Except as could not be reasonably expected to
have a Company Material Adverse Effect, with respect to each Company Employee
Plan, the Company and each Company Subsidiary has complied, with (i) the
applicable health care continuation and notice provisions of the Consolidated
Omnibus Budget Reconciliation Act of 1985 ("COBRA") and the regulations
(including proposed regulations) thereunder, (ii) the applicable requirements of
the Family Medical and Leave Act of 1993 and the regulations thereunder and
(iii) the applicable requirements of the Health Insurance Portability and
Accountability Act of 1996 and the regulations (including proposed regulations)
thereunder.

                          (g)      Except as could not be reasonably expected to
have a Company Material Adverse Effect, there has been no amendment to, written
interpretation or announcement (whether or not written) by the Company or any
Company Subsidiary or any

29

--------------------------------------------------------------------------------

ERISA Affiliates relating to, or change in participation or coverage under, any
Company Employee Plan that would materially increase the expense of maintaining
such Company Employee Plan above the level of expense incurred with respect to
that Company Employee Plan for the most recent fiscal year included in the
Financial Statements.  

                          (h)      Neither the Company, nor any Company
Subsidiary or any ERISA Affiliate maintains, sponsors, participates in,
contributes to, or is required to contribute to, nor have any of the foregoing
in the past 6 years ever maintained, established, sponsored, participated in, or
contributed to, or been required to contribute to, any pension plan (within the
meaning of Section 3(2) of ERISA) that is subject to Part 3 of Subtitle B of
Title I of ERISA, Title IV of ERISA, or Section 412 of the Code.

                          (i)      Neither the Company nor any Company
Subsidiary or any ERISA Affiliates is a party to, or has made any contribution
to or otherwise incurred any obligation to contribute to, any "multi-employer
plan" as defined in Section 3(37) or 4001(a)(3) of ERISA.

                          (j)      With respect to each Company Employee Plan
established or maintained outside of the United States of America primarily for
the benefit of employees of the Company or any Company Subsidiary residing
outside the United States of America (a "Foreign Benefit Plan"): except as could
not be reasonably expected to have a Company Material Adverse Effect, (i) each
such plan has been administered in compliance with its terms and all applicable
law, (ii) all employer and employee contributions to each Foreign Benefit Plan
required by law or by the terms of such Foreign Benefit Plan have been made, or,
if applicable, accrued, in accordance with normal accounting practices; (iii)
all Foreign Benefit Plans that are required to be funded are funded in
accordance with applicable law and any other funding requirements and (y) for
all Foreign Benefit Plans that are not required to be funded, reserves in
amounts required by law or applicable accounting standards exist in the accounts
of the relevant obliged entities, calculated in compliance with actuarial
methods applicable in the relevant jurisdictions; and (iv) each Foreign Benefit
Plan required to be registered has been registered and has been maintained in
good standing with applicable regulatory authorities.

            Section 2.19    Parachute Payments and Deductibility

            Except as set forth in Schedule 2.19 of the Company Disclosure
Schedule, neither the execution and delivery of this Agreement or the Ancillary
Agreements nor the transactions contemplated hereby or thereby will, either
alone or together with another event, (i) entitle any current or former
employee, director, consultant or other service provider of the Company or any
Company Subsidiary or any ERISA Affiliates to severance benefits or any other
payment or benefits (including, without limitation, severance, unemployment
compensation, change in control, golden parachute, bonus or otherwise), except
as expressly provided in this Agreement, (ii) increase any benefits otherwise
payable by the Company or any Company Subsidiary or (iii) accelerate the time of
payment vesting or exercisability of Company Options or any benefit (other than
as required under Section 411(d)(3) of the Code), or increase the amount of
compensation due any such employee, director or service provider.  Except as set
forth in Section 2.19 of the Company Disclosure Schedule, no Company Employee
plan exists that, as a result of the execution of this Agreement, shareholder
approval of this Agreement, or the transactions contemplated by this Agreement
(whether alone of in connection with any

30

--------------------------------------------------------------------------------

subsequent event(s)), could result in payments under any of the Company Employee
Plans which would not be deductible for federal income tax purposes by virtue of
either Section 280G or 404 of the Code.

            Section 2.20    Labor and Employee Matters

                          (a)      Except as could not be reasonably expected to
have a Company Material Adverse Effect, (i) the Company and each Company
Subsidiary is and has been in compliance in all material respects with all
applicable laws and regulations respecting employment, discrimination in
employment, terms and conditions of employment, wages, hours, child labor,
immigration, disability rights, equal opportunity, employee leave issues, plant
closures and layoffs hours and occupational safety and health and employment
practices, and is not engaged in any unfair labor practice, as defined in the
National Labor Relations Act or other applicable law, (ii) the Company and each
Company Subsidiary has properly compensated all employees treated as exempt from
overtime regulations and has withheld all amounts required by law or by
agreement to be withheld from the wages, salaries, and other payments to
employees,  and is not liable for any arrears of wages, reimbursements or any
taxes or any penalty for failure to comply with any of the foregoing, (iii) the
Company and each Company Subsidiary has properly classified independent
contractors for purposes of all applicable laws, (iv) neither the Company nor
any Company Subsidiary is liable for any material payment to any trust or other
fund or to any governmental or administrative authority, with respect to
unemployment compensation benefits, workers' compensation benefits, social
security or other benefits or obligations for employees (other than routine
payments to be made in the ordinary course of business).  Except as could not be
reasonably expected to have a Company Material Adverse Effect, (i) there are no
controversies pending or, to the knowledge of the Company, threatened, between
the Company or any Company Subsidiary, on the one hand, and the Company's or any
Company Subsidiary's current or former employees, on the other hand, which
controversies have or could reasonably be expected to result in an action, suit,
proceeding, claim, charge, arbitration or investigation before any agency, court
or tribunal, foreign or domestic, (ii) no federal, state, local or foreign
agency responsible for the enforcement of labor or employment is currently
conducting or has advised that it will conduct an investigation with respect to
the Company or any Company Subsidiary.  Neither the Company nor any Company
Subsidiary is a party to any collective bargaining agreement or similar
agreement with any labor organization, or work rules or practices agreed to with
any labor organization or employee association applicable to employees of the
Company or any Company Subsidiary and there are no representation or
certification proceedings or petitions seeking a representation proceeding
presently pending or threatened to be brought or filed with the National Labor
Relations Board or any other labor relations tribunal or authority.  There is
not currently, nor has there been in the past, any labor dispute, material
grievance, strike, work stoppage or slowdown, lockout or other collective action
by or behalf of any employees of the Company or any Company Subsidiary.  None of
the Company or any Company Subsidiary's employees are currently, or since the
formation of such company, have been represented by any labor organization. 
Except where the failure to so comply could not be reasonably expected to have a
Company Material Adverse Effect, no employees of the Company or any Company
Subsidiary are in violation of any term of any employment contract, invention
assignment agreement, patent disclosure agreement, non-competition agreement,
non-solicitation agreement, or any restrictive covenant to a former employer
relating to the right of any such employee to be employed by the Company or any

31

--------------------------------------------------------------------------------

Company Subsidiary because of the nature of the business conducted by the
Company or any Company Subsidiary to the use of trade secrets or proprietary
information of others.  No key employees or officers of the Company or any
Company Subsidiary have given notice to the Company or any Company Subsidiary
that any such key employee or officer intends to terminate his or her employment
with such company. 

                          (b)      Since the Company's formation:  (i) the
Company and the Company Subsidiaries have not effectuated a "plant closing" (as
defined in the Worker Adjustment and Retraining Notification Act (the "WARN
Act")) affecting any site of employment or one or more facilities or operating
units within any site of employment or facility of the Company or any Company
Subsidiaries, (ii) there has not occurred a "mass layoff" (as defined in the
WARN Act) affecting any site of employment or facility of the Company or any
Company Subsidiary, (iii) the Company and the Company Subsidiaries have not been
affected by any transaction or engaged in layoffs or employment terminations
sufficient in number to trigger application of any similar state, local or
foreign law or regulation similar to the WARN Act, including but not limited to,
California Labor Code Section 1400 et seq. and (iv) none of the Company's or
Company Subsidiaries' employees has suffered an "employment loss" (as defined in
the WARN Act) during the 90-day period prior to the date of this Agreement.

                          (c)      To the knowledge of the Company, no employee
of the Company or any Company Subsidiary has provided or is providing
information to any law enforcement agency regarding the commission or possible
commission of any crime or the violation or possible violation of any applicable
law by the Company or any Company Subsidiary.

                          (d)      As of the date hereof, to the knowledge of
the Company, the foreign Company Subsidiaries are in compliance in all material
respects with all applicable laws respecting employment and employment
practices, and the Company has taken all reasonable steps to ensure that its
foreign Company Subsidiaries do not utilize forced labor, prison labor, convict
labor, indentured labor, child labor, corporal punishment or other forms of
mental or physical coercion in connection with the manufacture of the products
for Company and to the knowledge of the Company, no foreign Company Subsidiary
has engaged in such conduct.  To the knowledge of the Company, no complaint,
claim, lawsuit or charge has been made against any contractor or subcontractor
that could result in material liability to the Company and the Company
Subsidiaries.

            Section 2.21    Interested Party Transactions

            None of Principal Stockholder or any of its direct and indirect
subsidiaries (other than Company and Company Subsidiary) (i) has any interest in
any assets, property or rights (whether real or personal, tangible or
intangible), used by the Company or the Company Subsidiaries in the conduct of
its business, or (ii) is engaged in any transaction with or is party to any
agreement with the Company or the Company Subsidiaries.  Section 2.21 of the
Company Disclosure Schedule lists the amounts payable to each officer or
employee of any Company or its Subsidiaries pursuant to any agreement with any
such officer or employee to make payments conditioned upon the execution of this
Agreement or the Ancillary Agreements or the consummation of the transactions
contemplated hereby or thereby.

32

--------------------------------------------------------------------------------

            Section 2.22    Insurance

            Section 2.22 of the Company Disclosure Schedule contains a complete
list of the policies and contracts of insurance maintained by and for the
benefit of the Company and the Company Subsidiaries.  There is no material claim
pending under any of such policies or bonds as to which coverage has been
questioned, denied or disputed by the underwriters of such policies or bonds. 
All premiums due and payable to date under all such policies and bonds have been
paid and the Company and the Company Subsidiaries are otherwise in compliance in
all material respects with the terms of such policies and bonds.  The Company
has no knowledge of any threatened termination of, or material premium increase
with respect to, any of such policies.

            Section 2.23    Compliance With Laws

            The Company and each Company Subsidiary has complied with, is not in
violation of, and has not received any notices of violation with respect to, any
federal, state, local or foreign statute, law or regulation with respect to the
conduct of its business, or the ownership or operation of its business, except
for such violations or failures to comply as could not be reasonably expected to
have a Company Material Adverse Effect.

            Section 2.24    Minute Books

            The Company has made available to Purchaser or its counsel true and
correct copies of all minute books of Company and Company Subsidiaries.

            Section 2.25    Customers and Suppliers

            As of the date hereof, neither the Company nor any of its Company
Subsidiaries has received any written notice from IBM, Hewlett-Packard, Dell,
Ingram Micro and Tech Data to cancel or otherwise terminate, or any written
threat from IBM, Hewlett-Packard, Dell, Ingram Micro and Tech Data to cancel or
otherwise terminate its relationship with the Company or any Company
Subsidiaries.

            Section 2.26    Material Contracts

            Except for the contracts and agreements listed in Section 2.26 of
the Company Disclosure Schedule (collectively, the "Material Contracts") as of
the date hereof, none of the Company and the Company Subsidiaries is a party to
or bound by any of the following:

                          (a)      any distributor, supplier, warranty services,
warehouse, sales agency advertising agency or manufacturer's representative
contract involving payments to or from the Company and the Company Subsidiaries
in excess of $75,000 in the fiscal year ended July 2, 2004 or which the Company
expects to exceed such amount during the current fiscal year;

                          (b)      any continuing contract (excluding purchase
orders) for the purchase of materials, supplies, equipment or services pursuant
to which the Company or any Company Subsidiary is obligated to spend at least
$150,000 in any fiscal year;

33

--------------------------------------------------------------------------------

                          (c)      any trust indenture, mortgage, promissory
note, loan agreement or other contract for the borrowing of money, any currency
exchange, commodities or other hedging arrangement or any leasing transaction of
the type required to be capitalized in accordance with U.S. GAAP;

                          (d)      (to the extent not otherwise covered by (a)
through (o) of Section 2.26 of the Company Disclosure Schedule) any agreement
that  provides for future payments by the Company or any Company Subsidiary or
to the Company or any Company Subsidiary of more than $100,000 per annum and may
not be cancelled upon ninety (90) days notice without any liability penalty,
premium (excluding purchase orders and invoices entered into in the ordinary
course of business);

                          (e)      any contract for capital expenditures in
excess of $100,000 individually;

                          (f)      any contract limiting in any material respect
the freedom of the Company or any Company Subsidiary to engage in any line of
business or to compete with any other "person" as that term is defined in the
Securities Exchange Act of 1934, as amended (the "Exchange Act"), or, other than
those entered into in the ordinary course of business, consistent with past
practice, any confidentiality, secrecy or non-disclosure contract;

                          (g)      any material contract pursuant to which the
Company or any Company Subsidiary is a lessor of any machinery, equipment, motor
vehicles, office furniture, fixtures or other personal property which provide
for future payments by the Company or any Company Subsidiary of more than
$100,000 per annum;

                          (h)      any agreement with Principal Stockholder or
any direct or indirect subsidiary of Principal Stockholder;

                          (i)      any agreement of indemnification or guaranty
outside the ordinary course of business;

                          (j)      any collective bargaining agreement or
contract or arrangement with any labor union or other employee organization
including any works council or foreign trade union or trade association;

                          (k)      any contract containing any covenant limiting
in any material respect the right of the Company and the Company Subsidiaries'
(i) to engage in any material line of business, (ii) to develop, market or
distribute material products or services, or (iii) to compete with any person,
or granting any exclusive distribution rights with respect to a product or
service material to the business of the Company and the Company Subsidiaries',
taken as a whole;

                          (l)      any agreements, contracts, commitments or
understandings, whether written or unwritten, formal or informal, between the
Company or any Company Subsidiary, on the one hand, and VERITAS Software
Corporation (or any predecessors to the respective businesses of the foregoing)
or any of their respective directors, officers or affiliates,

34

--------------------------------------------------------------------------------

on the other hand, except for non-material contracts entered into in the
ordinary course of business, consistent with past practice;

                          (m)      any contract pursuant to which the Company or
any of its Subsidiaries is a lessor of real property; or

                          (n)      any employment or consulting agreement,
severance agreement or change in control agreement or contract or commitment
with any director, officer, employee or consultant of the Company or any Company
Subsidiary, other than those that are terminable at-will on no more than thirty
(30) days' notice without liability or financial obligation (except for
obligations imposed by applicable foreign laws) other than accrued wages, salary
or benefits.

                          (o)      any License Agreement, including but not
limited to, all material agreements related to the Travan, DDS, DAT and LTO
technologies. 

            Section 2.27    No Breach of Material Contracts

            All Material Contracts are in written form.  The Company and each
Company Subsidiary has in all material respects performed the obligations
required to be performed by it and is entitled to all benefits under, and to its
knowledge, is not alleged to be in default in respect of, any Material
Contract.  To the Company's knowledge, each of the Material Contracts is in full
force and effect, and there exists no default or event of default or event,
occurrence, condition or act, with respect to the Company and the Company
Subsidiaries or, to the knowledge of the Company, with respect to the other
contracting party, which, with the giving of notice, the lapse of time or the
happening of any other event or conditions, would reasonably be expected to
become a default or event of default under the terms of any Material Contract. 
True, correct and complete copies of all Material Contracts have been made
available to Purchaser or its counsel.

            Section 2.28    Product Releases

            The Company has provided Purchaser a schedule of material product
releases, which schedule is attached as Section 2.28 of the Company Disclosure
Schedule.  The Company has a good faith reasonable belief that the Company and
the Company Subsidiaries can achieve the release of products on the schedule
described in Section 2.28 of the Company Disclosure Schedule and is not
currently aware of any change in its circumstances or other fact that has
occurred that would cause it to believe that they will be unable to meet such
release schedule.

            Section 2.29    Holding Companies

            The Company was formed solely for the purposes of holding capital
stock of Certance US Holdings and Certance International.  The Company does not
own, and has never owned, any property or assets other than the capital stock of
Certance US Holdings and Certance International.  The Company has never engaged
in any business other than owning capital stock of Certance US Holdings and
Certance International.  Certance US Holdings was formed solely for the purposes
of holding capital stock of Certance LLC.  Certance US Holdings does not own,
and has never owned, any property or assets other than the capital stock of
Certance US Holdings.  Certance US Holdings has never engaged in any business
other than owning capital stock of Certance LLC.  Certance International was
formed solely for the purposes of holding

35

--------------------------------------------------------------------------------

capital stock of Certance Malaysia and Certance UK.  Certance International does
not own, and has never owned, any property or assets other than the capital
stock of Certance Malaysia and Certance UK.  Certance International has never
engaged in any business other than owning capital stock of Certance Malaysia and
Certance UK.

            Section 2.30    Accounts Receivable

            The accounts and notes receivable of the Company and the Company
Subsidiaries reflected on the Financial Statements, and all accounts and notes
receivable arising subsequent to the date of such Financial Statements, arose
from bona fide sales transactions in the ordinary course of business, consistent
with past practice and do not represent obligations for goods sold on
consignment, on approval or on a sale-or-return basis or subject to any other
repurchase or return arrangement.

            Section 2.31    Inventory

            The inventories of the Company and its Subsidiaries reflected on the
July 2, 2004 Balance Sheet, net of reserves, consisted, and all such inventory
acquired since July 2, 2004 consists, of a quality and quantity usable and
salable in the ordinary course of business.

            Section 2.32    Warranty Obligations

            Except as disclosed in Section 2.32 of the Company Disclosure
Schedule, (i) as of the date hereof, no material claims have been made or, to
the knowledge of the Company, are currently threatened under the product
warranties of the Company and the Company Subsidiaries other than claims that
have been resolved prior to the date hereof, (ii) as of the date hereof, to
Company's knowledge, there are no statements, citations or decisions by any
Governmental Authority or any product testing laboratory stating that any
product of the Company or the Company Subsidiaries is unsafe or fails to meet
any standards promulgated by such Governmental Authority or testing laboratory,
and (iii) there have not been any mandatory or voluntary product recalls with
respect to any products of the Company or its Subsidiaries and to Company's
knowledge there is no fact relating to any product of the Company or its
Subsidiaries that may impose a duty on the Company or the Company Subsidiaries
to recall any product or warn customers of a defect in any product of the
Company or the Company Subsidiaries.  The warranty reserves reflected on the
July 2, 2004 Balance Sheet have been computed in accordance with GAAP.

            Section 2.33    Bank Accounts

            Section 2.34 of the Company Disclosure Schedule identifies all bank
and brokerage accounts of the Company and the Company Subsidiaries, whether or
not such accounts are held in the name of the Company and the Company
Subsidiaries, lists the respective signatories therefor and lists the names of
all individuals holding a power of attorney from the Company or the Subsidiaries
with respect to such accounts.

36

--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES
OF THE PRINCIPAL STOCKHOLDER

            The Principal Stockholder represents and warrants to Purchaser and
Merger Sub as follows: 

            Section 3.1     Organization; Qualification of Principal Stockholder

            The Principal Stockholder is an exempted company with limited
liability formed under the laws of the Cayman Islands and is duly organized,
validly existing and in good standing under the laws of the Cayman Islands.

            Section 3.2     Authority; Consents and Approvals; No Violations

                          (a)      The Principal Stockholder has all requisite
corporate power and authority to enter into this Agreement and the Ancillary
Agreements and to consummate transactions contemplated hereby and thereby.  The
execution and delivery of this Agreement and the Ancillary Agreements and the
consummation by the Principal Stockholder of the transactions contemplated
hereby and thereby have been duly authorized by all necessary corporate action
on the part of the Principal Stockholder.  This Agreement has been duly executed
and delivered by the Principal Stockholder and, assuming the due authorization,
execution and delivery hereof by Purchaser and Merger Sub, constitutes a valid
and binding obligation of the Principal Stockholder, enforceable against the
Principal Stockholder in accordance with its terms, except to the extent that
enforceability may be limited by the effect, if any, of (i) any applicable
bankruptcy, reorganization, insolvency, moratorium or other laws affecting the
enforcement of creditors' rights generally, (ii) general principles of equity,
regardless of whether such enforceability is considered in a proceeding at law
or in equity, and (iii) the enforceability of provisions requiring
indemnification.

                          (b)      The execution and delivery of this Agreement
or any Ancillary Agreement by the Principal Stockholder does not, and the
consummation by the Principal Stockholder of the transactions contemplated by
this Agreement and by the Ancillary Agreements, do not and will not (i) require
any notice to, filing with, or permit, authorization, consent or approval of any
private third party, (ii) conflict with or result in any breach of any provision
of the Memorandum and Articles of Association of the Principal Stockholder,
(iii) result in a violation or breach of, or constitute (with or without due
notice or lapse of time or both) a default (or give rise to any right of
termination, cancellation or acceleration or result in the creation of any lien)
under, any of the terms, conditions or provisions of any note, bond, mortgage,
indenture, license, contract, agreement or other instrument or obligation to
which the Principal Stockholder is a party or by which it or any of its
properties or assets may be bound or (iv) violate any order, writ, injunction,
decree, statute, treaty, rule or regulation applicable to the Principal
Stockholder or any of its properties or assets except where the failure to
obtain such permits, authorizations, consents or approvals or to make such
filings, or where such violations, breaches or defaults would not individually
or in the aggregate, materially impair the ability of

37

--------------------------------------------------------------------------------

the Purchaser to consummate the transaction contemplated by this Agreement and
the Ancillary Agreement.

                          (c)      No consent, approval, order or authorization
of, or registration, declaration or filing with, any arbitrator, court, nation,
government, any state or other political subdivision thereof and any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of, or pertaining to, government or any private third party is
required to be obtained or made by the Principal Stockholder in connection with
the execution and delivery of this Agreement or the consummation by the
Principal Stockholder of the transactions contemplated by this Agreement or any
Ancillary Agreement, except for (i) such filings as may be required under the
HSR Act and any applicable foreign antitrust law, and (ii) such other consents,
authorizations, filings, approvals and registrations which if not obtained or
made would not, individually or in the aggregate, be material to the Principal
Stockholder or materially adversely affect the ability of the parties hereto to
consummate the Merger within the time frame in which the Merger would otherwise
be consummated in the absence of the need for such consent, approval, order,
authorization, registration, declaration or filings. 

            Section 3.3     Brokers or Finders

            The Principal Stockholder has not incurred, nor will it incur,
directly or indirectly, any liability for brokerage or finders' fees or agents'
commissions or investment bankers' fees or any similar charges in connection
with this Agreement or any transaction contemplated hereby.


ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PURCHASER

            Purchaser represents and warrants to the Company and the Principal
Stockholder as follows:

            Section 4.1     Organization, Standing and Power

            Purchaser is a corporation duly organized, validly existing and in
good standing under the laws of Delaware.

            Section 4.2     Approval

            Purchaser, as sole stockholder of Merger Sub has approved this
Agreement.

            Section 4.3     Authority; Consents and Approvals; No Violations

            Purchaser has all requisite corporate power and authority to enter
into this Agreement and the Ancillary Agreements and to consummate the
transactions contemplated hereby and thereby.  The execution and delivery of
this Agreement and the Ancillary Agreements and the consummation of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate action on the part of Purchaser.  This Agreement and each
Ancillary Agreement has been duly executed and delivered by Purchaser and,
assuming the due authorization, execution and delivery hereof and thereof by the
Company, the Principal

38

--------------------------------------------------------------------------------

Stockholder and the Company's Agent, constitutes the valid and binding
obligation of Purchaser, enforceable against Purchaser, in accordance with its
terms except to the extent that enforceability may be limited by the effect of
(i) applicable bankruptcy, reorganization, insolvency, moratorium or other laws
affecting the enforcement of creditors' rights generally and (ii) general
principles of equity, regardless of whether such enforceability is considered in
a proceeding at law or in equity and (iii) the enforceability of provisions
requiring indemnification.  Except for such filings as may be required under the
HSR Act and any applicable foreign antitrust law, neither the execution,
delivery or performance of this Agreement or the Ancillary Agreements by
Purchaser, the consummation by Purchaser of the transactions contemplated hereby
or thereby, nor compliance by Purchaser with any of the provisions hereof or
thereof will (i) require any notice to, filing with, or permit, authorization,
consent or approval of, any Governmental Entity or any private third party by or
on behalf of Purchaser, (ii) conflict with or result in any breach of any
provision of the certificate of incorporation or bylaws of Purchaser,
(iii) result in a violation or breach of, or constitute (with or without due
notice or lapse of time or both) a default (or give rise to any right of
termination, cancellation or acceleration or result in the creation of any lien)
under, any of the terms, conditions or provisions of any note, bond, mortgage,
indenture, license, contract, agreement or other instrument or obligation to
which Purchaser is a party or by which it or any of its properties or assets may
be bound or (iv) violate any order, writ, injunction, decree, statute, treaty,
rule or regulation applicable to Purchaser or any of its properties or assets
except, in the case of clauses (i), (iii) and (iv), where the failure to obtain
such permits, authorizations, consents or approvals or to make such filings, or
where such violations, breaches or defaults would not, individually or in the
aggregate, materially impair the ability of Purchaser to consummate the
transactions contemplated by this Agreement and the Ancillary Agreements.

            Section 4.4     Approval

            The Board of Directors of Purchaser has approved this Agreement and
the Ancillary Agreements to which Purchaser is a party and the transactions
contemplated hereby and thereby.  Approval of the stockholders of Purchaser is
not required for this Agreement, the Ancillary Agreements or the transactions
contemplated hereby and thereby. 

            Section 4.5     Brokers' and Finders' Fees

            Purchaser has not incurred, nor will it incur, directly or
indirectly, any liability for brokerage or finders' fees or agents' commissions
or investment bankers' fees or any similar charges in connection with this
Agreement or the transactions contemplated hereby for which any of the Company,
Principal Stockholder or any stockholder of the Company may become liable.

            Section 4.6     Availability of Funds

            Purchaser will have access at the Closing and on each Installment
Date, to sufficient immediately available funds in cash or cash equivalents, to
pay the Liquidation Preference and/or Merger Consideration payable on such date.

39

--------------------------------------------------------------------------------


ARTICLE V

REPRESENTATIONS OF MERGER SUB

            Merger Sub represents and warrants to the Company and the Principal
Stockholder as follows:

            Section 5.1     Organization; Qualification of Principal Stockholder

            Merger Sub is a corporation duly organized, validly existing and in
good standing under the laws of Delaware.

            Section 5.2     Authority; Consents and Approvals; No Violations

                          (a)      Merger Sub has all requisite corporate power
and authority to enter into this Agreement and the Ancillary Agreements and to
consummate transactions contemplated hereby and thereby.  The execution and
delivery of this Agreement and the Ancillary Agreements and the consummation by
Merger Sub of the transactions contemplated hereby and thereby have been duly
authorized by all necessary corporate action on the part of Merger Sub and,
assuming the due authorization, execution and delivery hereof by the Company,
the Principal Stockholder and the Company's Agent, constitutes a valid and
binding obligation of the Merger Sub, enforceable against Merger Sub in
accordance with its terms, except to the extent that enforceability may be
limited by the effect, if any, of (i) any applicable bankruptcy, reorganization,
insolvency, moratorium or other laws affecting the enforcement of creditors'
rights generally, (ii) general principles of equity, regardless of whether such
enforceability is considered in a proceeding at law or in equity, and (iii) the
enforceability of provisions requiring indemnification.

            Section 5.3     Approval

            The Board of Directors of Merger Sub have approved this Agreement
and the Ancillary Agreements to which Merger Sub is a party and the transactions
contemplated hereby and thereby.


ARTICLE VI

CONDUCT PRIOR TO THE CLOSING DATE

            Section 6.1     Conduct of Business

            During the period from the date of this Agreement and continuing
until the earlier of the termination of this Agreement or the Closing Date, the
Company agrees to, and agrees to cause each Company Subsidiary to comply with
the restrictions contained in this Section 6.1.  During the period from the date
of this Agreement and continuing until the earlier of the termination of this
Agreement or the Closing Date (except to the extent expressly contemplated by
this Agreement or as consented to by Purchaser, which consent will not be
unreasonably withheld or delayed).

40

--------------------------------------------------------------------------------

                          (a)      the Company and each Company Subsidiary shall
carry on its business in the usual, regular and ordinary course, in
substantially the same manner as heretofore conducted and as proposed to be
conducted;

                          (b)      the Company and each Company Subsidiary
agrees to pay debts and Taxes when due subject to good faith disputes over such
debts or Taxes, to pay or perform other obligations when due subject to good
faith disputes over whether payment or performance is owing, and to use
commercially reasonable efforts consistent with past practice and policies to
preserve their present business organizations, keep available the services of
their present officers and key employees and preserve its and the Company
Subsidiaries' relationships with customers, suppliers, distributors, licensors,
licensees, and others having business dealings with it, with the aim that its
and the Company Subsidiaries' goodwill and ongoing businesses shall not be
substantially impaired at the Closing Date; and

                          (c)      the Company shall promptly notify Purchaser
of any material event or occurrence not in the ordinary course of their and
their subsidiaries' business or consistent with past practice, and of any event
which to the Company's knowledge has had or is reasonably likely to have a
Company Material Adverse Effect. 

            Section 6.2     Restriction on Conduct of Business

            During the period from the date of this Agreement and continuing
until the earlier of the termination of this Agreement or the Closing Date,
except as contemplated by this Agreement or set forth in Schedule 6.2, the
Company shall not and shall cause each Company Subsidiary not to do or cause any
of the following, without the prior written consent of Purchaser (which shall
not be unreasonably withheld or delayed):

                          (a)      Governing Documents.  Cause any amendments to
the governing documents of Company or any Company Subsidiaries or form any
subsidiaries, except as contemplated by this Agreement;

                          (b)      Dividends; Changes in Capital Stock.  Other
than as set forth in Section 1.10, declare or pay any dividends on or make any
other distributions (whether in cash, stock or property) in respect of any of
its capital stock, or split, combine or reclassify any of its capital stock or
issue or authorize the issuance of any other securities in respect of, in lieu
of or in substitution for shares of its capital stock, or repurchase or
otherwise acquire, directly or indirectly, any shares of its capital stock
except from former employees, directors and consultants in accordance with
agreements providing for the repurchase of shares in connection with any
termination of service to it or its subsidiaries;

                          (c)      Stock Option and Equity Plans.  Accelerate,
amend or change the period of exercisability or vesting of options or other
rights or awards granted under stock option or other equity plans or authorize
cash payments in exchange for any options or other rights or awards granted
under any of such plans, except as set forth in this Agreement;

                          (d)      Material Contracts. (i) Amend or otherwise
modify or waive any of the terms of any Material Contract or willfully
materially breach any Material Contract  or (ii) enter into any contract that,
were it in effect on the date hereof, would be a Material Contract. 

41

--------------------------------------------------------------------------------

The Company and the Company Subsidiaries will not enter into any contract that
would be a Material Contract without providing Purchaser with prior notice of
such action;

                          (e)      Issuance of Securities.  Issue, deliver or
sell or authorize or propose the issuance, delivery or sale of, or purchase or
propose the purchase of, any capital stock or other equity securities or
securities convertible into, or subscriptions, rights, warrants or options to
acquire, or other agreements or commitments of any character obligating it to
issue any such securities or other equity securities or other convertible
securities other than the issuance of, delivery and/or sale of shares of Company
Common Stock pursuant to the exercise of Company Options therefore outstanding
as of the date hereof;

                          (f)      Intellectual Property.  Transfer to any
person or entity any rights to its material Intellectual Property other than
non-exclusive licenses in the ordinary course of business, consistent with past
practice.

                          (g)      Exclusive Rights.  Enter into or amend any
agreements pursuant to which any other party is granted exclusive marketing or
other exclusive rights of any type or scope with respect to any of the Company
or any Company Subsidiary's products or technologies;

                          (h)      Dispositions.  Sell, lease, license or
otherwise dispose of or encumber any of its or its subsidiaries' properties or
assets which are material, individually or in the aggregate, to their business,
taken as a whole except for (A) sales and licensing of products in the ordinary
course of business, consistent with past practice, (B) sales of obsolete
equipment, or (C) encumbrances or liens for taxes, assessments or similar
charges that are not yet due and payable or are being contested in good faith,
mechanics liens, liens of materialmen, warehousemen or similar encumbrances
securing obligation that are not yet due and payable or are being contested on
good faith, or other liens and encumbrances which do not materially impair the
use thereof by the Company or the Company Subsidiaries;

                          (i)      Indebtedness.  Incur any indebtedness for
borrowed money, guarantee any such indebtedness, issue or sell any debt
securities or guarantee any debt securities of others;

                          (j)      Leases.  Enter into any operating lease
outside of the ordinary course of business, consistent with past practice;

                          (k)      Payment of Obligations.  Pay, discharge or
satisfy any claim, liability or obligation (absolute, accrued, asserted or
unasserted, contingent or otherwise) other than the payment, discharge or
satisfaction of such claims, liabilities or obligations in the ordinary course
of business, consistent with past practice, and the payment, discharge or
satisfaction of claims, liabilities or obligations reflected or reserved against
in the Financial Statements;

                          (l)      Capital Expenditures.  Make any capital
expenditures, capital additions or capital improvements other than in accordance
with the capital expenditures budget provided to Purchaser prior to the date
hereof in excess of $75,000 individually;

42

--------------------------------------------------------------------------------

                          (m)      Insurance.  Materially reduce the amount of
any insurance coverage provided by existing insurance policies;

                          (n)      Termination or Waiver.  Knowingly and
voluntarily terminate or waive any material rights;

                          (o)      Employee Benefit Plans; Pay Increases. 
Except as contemplated by this Agreement, or as set forth in paragraph (o) of
Schedule 6.2, adopt or amend any employee benefit or stock purchase option or
other incentive compensation plan, program, agreement or arrangement, or enter
into any employment or consulting agreement, severance agreement or other
arrangement, pay any special bonus, retention or special remuneration to any
current or former employee or director, increase the salaries, wage rates or
other compensation of its employees or extend, amend or forgive any loans to any
current or former employee or director;

                          (p)      New Hires.  Hire any new employee, except in
the ordinary course of business, consistent with past practice;

                          (q)      Change in Control or Severance Arrangements. 
Terminate any of its employees other than in the ordinary course of business,
consistent with past practice.  Except as contemplated by this Agreement or as
set forth in paragraph (o) of Schedule 6.2, grant any change in control,
severance or termination pay (i) to any current or former director or officer or
(ii) to any other employee except payments made pursuant to standard written
binding agreements outstanding on the date hereof;

                          (r)      Initiating Lawsuits.  Commence legal action
other than (i) for the routine collection of bills, (ii) in such cases where the
Company in good faith determines that failure to commence suit could result in
the material impairment of a valuable aspect of its or its subsidiaries'
business or result in a loss of rights of substantial value, provided that they
consult with Purchaser prior to the commencement of such a suit, or (iii) for a
breach of this Agreement; 

                          (s)      Acquisitions.  Acquire or agree to acquire by
merging or consolidating with, or by purchasing a substantial portion of the
assets of, or by any other manner, any business or any corporation, partnership,
association or other business organization or division thereof, or otherwise
acquire or agree to acquire any assets outside the ordinary course of business,
consistent with past practices, in each such case which are material,
individually or in the aggregate, to the Company's and Company Subsidiaries'
business, taken as a whole;

                          (t)      Taxes.  Make or change any material election
in respect of Taxes, adopt or change any accounting method in respect of Taxes,
file any material Tax Return other than those for which extensions have been
received as set forth in the Company Disclosure Schedule or any amendment to a
material Tax Return, enter into any closing agreement, settle or compromise any
claim or assessment in respect of Taxes, or consent to any extension or waiver
of the statutory period of limitations applicable to any claim or assessment in
respect of Taxes;

43

--------------------------------------------------------------------------------

                          (u)      Accounting Policies and Procedures.  Make any
material change to its accounting methods, principles, policies, procedures or
practices, except as may be required by U.S. GAAP;

                          (v)      Revaluation.  Revalue any of its assets,
including writing down the value of inventory or writing off notes or accounts
receivable other than as required by GAAP;

                          (w)      Layoffs.  Engage in any employee layoffs,
plant closures or reductions in force;

                          (x)      Working Capital.  Take any action to reduce
the working capital of the Company and the Company Subsidiaries inconsistent
with the manner in which it has been managed prior to the date hereof in the
ordinary course of business, including, without limitation, (A) extending or
delaying any due date on any invoice, bill or other account payable owed by the
Company or any Company Subsidiary, other than in the ordinary course of
business, consistent with past practice, and (B) accelerating any collection of
any account receivable payable to the Company or any Company Subsidiary by
changing the terms thereof, directly or indirectly, in writing or orally, by
factoring or otherwise other than in the ordinary course of business, consistent
with past practice; or

                          (y)      Other.  Agree in writing or otherwise to take
any of the actions described in Sections 6.2(a) through (x) above.

            Section 6.3     Solicitation

            Until the earlier of the Closing Date or the termination of this
Agreement, the Company, each Company Subsidiary and Principal Stockholder shall
not, and shall not authorize or permit any officer, director, employee,
affiliate or other agent of the Company, each Company Subsidiary and Principal
Stockholder to directly or indirectly, take any action to solicit, initiate,
seek or encourage any Takeover Proposal (other than the transactions
contemplated by this Agreement).  Upon execution of this Agreement, the Company,
each Company Subsidiary, Principal Stockholder and their respective affiliates
will immediately cease any existing activities, discussions or negotiations with
any parties conducted heretofore with respect to any of the foregoing.   The
Principal Stockholder will promptly notify Purchaser after receipt of any
Takeover Proposal or any notice that any person is considering making a Takeover
Proposal or any request for non-public information relating to the Company or
any Company Subsidiary or for access to the properties, books or records of the
Company or any Company Subsidiary by any person that has advised the Principal
Stockholder, the Company, or any Company Subsidiary that it may be considering
making, or that has made, a Takeover Proposal and will keep Purchaser timely
informed of the status and details of any such Takeover Proposal notice, request
or any correspondence or communications related thereto and shall provide
Purchaser with a true and complete copy of such Takeover Proposal notice or
request or correspondence or communications related thereto, if it is in
writing, or a written summary thereof, if it is not in writing.  The Principal
Stockholder will promptly provide to Purchaser any information concerning the
Company or any Company Subsidiary provided to any other party making or
considering making a Takeover Proposal, which information was not previously
provided to Purchaser.  Neither the Principal Stockholder nor Company shall
(i) withdraw or modify, or

44

--------------------------------------------------------------------------------

propose to withdraw or modify, in a manner adverse to Purchaser, the approval or
recommendation by the Principal Stockholder and Company, of this Agreement or
the Merger, (ii) approve or recommend or propose to approve or recommend, any
Takeover Proposal, or (iii) enter into any agreement with respect to any
Takeover Proposal.

            For purposes of this Agreement, "Takeover Proposal" means any offer
or proposal for, or any indication of interest in, a merger or other business
combination involving the Company or any Company Subsidiary, or the acquisition
of twenty percent (20%) or more of the outstanding capital stock of the Company
or any Company Subsidiary, or twenty percent (20%) or more of the assets of, the
Company or any Company Subsidiary, other than the transactions contemplated by
this Agreement.


ARTICLE VII

ADDITIONAL AGREEMENTS

            Section 7.1     Access to Information

                          (a)      The Company and each Company Subsidiary shall
afford Purchaser and its accountants, counsel and other representatives,
reasonable access during normal business hours during the period prior to the
Closing Date to (i) all of the Company and Company Subsidiary properties, books,
contracts, commitments and records, and (ii) all other information concerning
the business, properties and personnel of the Company and each Company
Subsidiary as Purchaser may reasonably request.  Any such access shall be
coordinated by the Company and shall be conducted in a manner which does not
unreasonably interfere with the Company's or any Company Subsidiary's normal
operations, customers or employee relations.  The Company and each Company
Subsidiary agrees to provide to Purchaser and its accountants, counsel and other
representatives copies of internal financial statements of the Company and its
consolidated subsidiaries promptly upon request.  Purchaser will, at its own
expense, furnish the Company during such period with such information as the
Company may reasonably request for use in determining if the conditions of
Article VII have been satisfied and for use in any necessary filings to be made
by the Company with appropriate Governmental Entities. 

                          (b)      Subject to compliance with applicable law,
from the date hereof until the Closing Date, each of Purchaser and the Company
shall confer on a regular and frequent basis with one or more representatives of
the other party to report operational matters of materiality and the general
status of ongoing operations.

                          (c)      No information or knowledge obtained in any
investigation pursuant to this Section 7.1 shall affect or be deemed to modify
any representation or warranty contained herein or the conditions to the
obligations of the parties to consummate the transactions contemplated hereby.

                          (d)      Notwithstanding the foregoing, the Company
may restrict or prohibit access by Purchaser to any information to the extent
that any law, rule or regulation of

45

--------------------------------------------------------------------------------

any Governmental Entity requires that the Company restrict or prohibit access to
any such information.

            Section 7.2     Confidentiality

            The parties hereto acknowledge that Purchaser and the Company have
previously executed a mutual non-disclosure letter agreement dated March 22,
2004, as amended (the "Confidentiality Agreement"), which Confidentiality
Agreement shall continue in full force and effect in accordance with its terms. 
In addition, the parties hereto agree that the terms and conditions of the
transactions contemplated hereby, and information exchanged in connection with
the execution hereof and the consummation of the transactions contemplated
hereby (including, without limitation, information provided by the Company
pursuant to Section 7.1), shall be subject to the Confidentiality Agreement.

            Section 7.3     Public Disclosure

            Upon execution of this Agreement, Purchaser shall issue a press
release that is mutually acceptable to the parties announcing such execution. 
Unless otherwise permitted by this Agreement, Purchaser, Company and the
Principal Stockholder shall consult with each other before issuing any press
release or otherwise making any public statement or making any other public (or
non-confidential) disclosure (whether or not in response to an inquiry)
regarding the terms of this Agreement or the Ancillary Agreements and the
transactions contemplated hereby and thereby, and neither shall issue any such
press release or make any such statement or disclosure without the prior
approval of the other (which approval shall not be unreasonably withheld),
except as may be required by law.

            Section 7.4     Consents; Cooperation

                          (a)      Each of Purchaser and the Company shall
promptly apply for or otherwise seek, and use its and their reasonable best
efforts to obtain, all consents and approvals required to be obtained for the
consummation of the transactions contemplated hereby, including those required
under the HSR Act and any applicable foreign antitrust laws.  The Company and
each Company Subsidiary shall use their reasonable best efforts to obtain all
necessary consents, waivers and approvals under any of the Company's and any of
the Company Subsidiaries' material contracts for the assignment thereof or
otherwise.  The parties hereto will promptly inform the other of any material
communication with any Governmental Entity and will consult and cooperate with
one another, and consider in good faith the views of one another, in connection
with any analyses, appearances, presentations, memoranda, briefs, arguments,
opinions and proposals made or submitted by or on behalf of any party hereto in
connection with proceedings under or relating to the HSR Act or any other
applicable antitrust or fair trade law.   No party shall participate in any
meeting with any Governmental Entity in connection with proceedings under or
relating to the HSR Act or any other applicable antitrust or fair trade law
without giving the other party the opportunity to attend and participate, to the
extent permitted by such Governmental Entity.

                          (b)      Each of Purchaser and the Company shall use
all reasonable efforts to take such action as may be required to cause the
expiration of the notice periods under the

46

--------------------------------------------------------------------------------

HSR Act or any other United States federal, state or foreign statutes, rules,
regulations, orders or decrees that are designed to prohibit, restrict or
regulate actions having the purpose or effect of monopolization or restraint of
trade (collectively, "Antitrust Laws") with respect to the transactions governed
by this Agreement as promptly as possible after the execution of this
Agreement.  Until the expiration of such waiting periods, each of Purchaser and
the Company shall use all reasonable efforts to resolve any objections as may be
asserted under the Antitrust Laws by any Governmental Entity, with respect to
such transactions.  For the avoidance of doubt, (i) "reasonable efforts" as used
in the prior sentence shall not be deemed to include any actions which would
adversely impact, materially or otherwise, the business of either Purchaser or
the Company or any Company Subsidiary and (ii) nothing in this Section 7.4(b)
shall be deemed to limit the rights of Purchaser or the Company under Section
9.1.  Subject to foregoing, neither the Company nor Purchaser shall have any
other obligations to resolve such objections, if any, as may be asserted under
the Antitrust Laws by any Governmental Entity with respect to the transactions
contemplated by this Agreement.  It is expressly understood and agreed that
neither Purchaser nor the Company shall have any obligation to litigate or
contest any administrative or judicial action or proceeding or any decree,
judgment, injunction or other order, whether temporary, preliminary or
permanent. 

                          (c)      The Company and the Company Subsidiaries
shall use commercially reasonable efforts to obtain all necessary consents,
waivers and approvals under the (1) End User Software License Agreement between
Seagate Removable Storage Solutions LLC ("SRSS") and Synopsys, Inc., October 25,
2001 and (2) Software License Agreement between Certance LLC and Cadence Design
Systems, July 2004 for the assignment thereof to Surviving Corporation;
provided, that the Company shall not make any payments in connection with
obtaining such consent without the prior approval of Purchaser.

                          (d)      From time to time, at any party's reasonable
request and without further consideration, the other party will perform such
further acts and execute and deliver such additional documents as may be
necessary or desirable to consummate and make effective, in the most expeditious
manner practicable, the transactions contemplated by this Agreement and the
Ancillary Agreements.

                          (e)      Notwithstanding anything to the contrary in
this Agreement, nothing contained in this Agreement shall be deemed to require
Purchaser, the Company, any Company Subsidiary or any affiliate thereof to agree
to any divestiture by itself or any of its affiliates of shares of capital stock
or of any business, product line, assets or property, or the imposition of any 
limitation on the ability of any of them to conduct their businesses or to own
or exercise unfettered control of such product line, assets, properties and
stock.  The Principal Stockholder, the Company and the Company Subsidiaries'
shall not take or agree to take any action identified in the immediately
preceding sentence without the prior written consent of Purchaser. 

            Section 7.5     Legal Requirements

            Each of the Company, Principal Stockholder and Purchaser will take
all reasonable actions necessary to comply promptly with all legal requirements
which may be imposed on it with respect to this Agreement and the transactions
contemplated hereby (which actions shall include, without limitation, furnishing
all information in connection with approvals

47

--------------------------------------------------------------------------------

of or filings with any Governmental Entity) and will promptly cooperate with and
furnish information to each other in connection with any such requirements
imposed upon any of them or any of their subsidiaries in connection with this
Agreement, the Ancillary Agreements and the transactions contemplated hereby and
thereby.  Each of the Company, Principal Stockholder and Purchaser will, and
will cause its respective subsidiaries to, take all reasonable actions necessary
to obtain any consent, authorization, order or approval of, or any exemption by,
any Governmental Entity or any public or private third party required to be
obtained or made by Purchaser, Principal Stockholder, the Company or any Company
Subsidiary in connection with the Merger or the taking of any action
contemplated thereby or by this Agreement or the Ancillary Agreements.

            Section 7.6     Expenses

            Except as otherwise provided in Section 9.3 and elsewhere in this
Agreement, whether or not the transactions contemplated hereunder are
consummated, all costs and expenses incurred in connection with this Agreement
and the Ancillary Agreements, and the transactions contemplated hereby and
thereby shall be paid by the party incurring such expense.

            Section 7.7     Notification of Certain Matters

            The Company shall give prompt notice to Purchaser if Company has
knowledge of, and Purchaser shall give prompt notice to the Company if Purchaser
has knowledge of, (i) the occurrence or non-occurrence of any event the
occurrence or non-occurrence of which would cause any representation or warranty
contained in this Agreement to be untrue or inaccurate in any material respect
at or prior to the Closing Date and (ii) any material failure of the Principal
Stockholder, Company or Purchaser, as the case may be, to comply with or satisfy
any covenant, condition or agreement to be complied with or satisfied by it
hereunder or under any Ancillary Agreement; provided, however, that the delivery
of any notice pursuant to this Section 7.7 shall not limit or otherwise affect
the remedies available hereunder to the party receiving such notice.

            Section 7.8     Reasonable Efforts and Further Assurances

            Prior to the Closing, upon the terms and subject to the conditions
of this Agreement, Purchaser, Company and Principal Stockholder agree to use all
reasonable efforts to take, or cause to be taken, all actions, and to do, or
cause to be done, all things necessary, proper or advisable (subject to any
applicable laws) to consummate and make effective the Merger as promptly as
practicable including, but not limited to (i) the preparation and filing of all
forms, registrations and notices required to be filed to consummate the Merger
and the taking of such actions as are necessary to obtain any requisite
approvals, consents, orders, exemptions or waivers by any third party or
Governmental Entity, and (ii) the satisfaction of the other parties' conditions
to Closing.

            Section 7.9     FIRPTA Certificate

            The Company shall, prior to the Closing Date, provide Purchaser with
a properly executed FIRPTA Certificate, substantially in the form of Exhibit B
attached hereto, which states that shares of capital stock of the Company do not
constitute "United States real property interests" under section 897(c) of the
Code, for purposes of satisfying Purchaser's obligations

48

--------------------------------------------------------------------------------

under Treasury Regulation section 1.1445-2(c)(3).  In addition, simultaneously
with delivery of such FIRPTA Certificate, the Company shall have provided to
Purchaser, as agent for the Company, a form of notice to the IRS in accordance
with the requirements of Treasury regulation Section 1.897-2(h)(2) along with
written authorization for Purchaser to deliver such notice form to the IRS on
behalf of the Company upon the Closing of the Merger, all in substantially the
form of Exhibit C attached hereto.  If the Company fails to deliver the FIRPTA
Certificate, Purchaser may withhold appropriate amounts as required under
applicable law.

            Section 7.10    Cooperation on Tax Matters

                          (a)      (i)  The Principal Stockholder shall prepare
(or cause to be prepared) any unitary, consolidated, or combined Tax Returns
that include the Company or any Company Subsidiary and entities other than the
Company and the Company Subsidiary with respect to any tax years (or portions
thereof) ending before or on the Closing Date ("Consolidated Tax Returns") and
(ii) the Purchaser shall prepare (or caused to be prepared) Tax Returns related
to the Company and the Company Subsidiaries for any tax years ending before or
on the Closing Date ("Pre-Closing Tax Returns") and Tax Returns for any taxable
period of the Company or the Company Subsidiaries that includes but does not end
on the Closing Date ("Straddle Tax Returns"), in each case that are filed after
the Closing Date.  The Purchaser shall cause the Company to prepare such
Pre-Closing Tax Returns and Straddle Tax Returns on a basis consistent with past
practice (to the extent permitted by law).  The Purchaser shall provide to the
Principal Stockholder no later than 45 days before the due date for filing a
Pre-Closing Tax Return or Straddle Tax Return a copy of such Tax Return.  Ten
days following the receipt of such Tax Return by the Principal Stockholder, the
Principal Stockholder shall either approve such Tax Return, which approval shall
not be unreasonably withheld or delayed, or provide to the Purchaser a written
notice that the Principal Stockholder cannot approve such Tax Return and setting
forth therein the Principal Stockholder's objections in detail.  The Purchaser
and the Principal Stockholder shall consult with each other in good faith as to
such objections and shall make such changes as the Principal Stockholder shall
reasonably request.  If the Purchaser and the Principal Stockholder are unable
to reach an agreement in connection with the Principal Stockholder's objections,
the parties shall engage a certified public  accounting firm of national
reputation (the "Resolution Accountant") to resolve such dispute, which
resolution shall be final.  The Purchaser and the Principal Stockholder shall
bear equally the out-of-pocket fees and expenses incurred in connection with
engaging the Resolution Accountant. 

                          (b)      The Principal Stockholder shall have ultimate
discretion with respect to any Audit (including the execution of any waiver of
limitation with respect to any Audit) relating to any Consolidated Tax Returns. 
The Purchaser shall control any Audit (including the execution of any waiver of
limitation with respect to any Audit) relating to any other Pre-Closing Tax
Returns; provided, that, with respect to any such Audits for which the Principal
Stockholder may have a liability under Section 10.2, the Purchaser will keep the
Principal Stockholder apprised of the status of such Audits (and provide copies
of Audit-related documents, as requested by the Principal Stockholder).  The
Principal Stockholder may elect to jointly control such Audit at its own expense
and, in such case, neither Purchaser nor the Principal Stockholder shall settle
such Audit without the consent of the other, which consent shall not be
unreasonably withheld.

49

--------------------------------------------------------------------------------

                          (c)      The Purchaser and the Company and the Company
Subsidiaries shall be responsible for, and shall have ultimate discretion with
respect to any Audit (including the execution of any waiver of limitation with
respect to any Audit) relating to any Tax Returns not covered by
Section 7.10(b); provided, however, that in the event that any Audit for which
the Purchaser is responsible pursuant to this Section 7.10(c) could reasonably
be expected to result in a material increase in Tax liability for which the
Principal Stockholder would be responsible, the Purchaser (x) shall consult in
good faith with the Principal Stockholder in respect of the specific issues that
could give rise to such increased Tax liability and (y) shall not during the
course of such Audit seek to reduce a Tax liability attributable to any taxable
period following the Closing Date in exchange for concessions with respect to a
Tax liability for which the Principal Stockholder would be responsible.

After the Closing Date, each of the Purchaser, the Company and the Company's
stockholders, on the one hand, and Principal Stockholder, on the other, shall
(i) provide, or cause to be provided, to each other's respective subsidiaries,
officers, employees, representatives and affiliates, such assistance as may
reasonably be requested, including making available employees and the books and
records of the Company and the Company Subsidiaries, by any of them in
connection with the preparation of any Tax Return or any Audit of the Company
and the Company Subsidiaries in respect of which Purchaser, the Company and the
Company Subsidiaries or the Principal Stockholder, as the case may be, is
responsible pursuant to Sections 7.10(b) or (c) of this Agreement and (ii)
retain, or cause to be retained, for so long as any such taxable years or Audits
shall remain open for adjustments, any records or information which may be
relevant to any such Tax Returns or Audits.

            Section 7.11    Employee Benefits

                          (a)      For a period commencing as of the Closing and
ending nine months after the Closing Date (the "Transition Period"), the
Surviving Corporation shall, and Purchaser shall cause the Surviving Corporation
or the Company Subsidiaries to, provide to individuals who are employees of the
Company or any of its subsidiaries as of the Closing with severance benefits
that are no less favorable than those that would have been provided to such
persons under the severance plans or written policies, of the Company or any of
the Company Subsidiaries in effect immediately prior to Closing; provided,
however, that this subsection 7.11(a) shall not apply to those employees of the
Company and the Company Subsidiaries who are, as of the date of this Agreement,
at the level of vice-president or higher (including Howard Matthews) (the
"Covered Employees") and such employees, as of the Closing, shall only be
entitled to the severance under Purchaser's applicable severance plans, programs
or policies that vice-presidents of Purchaser are entitled to.  Except as set
forth in Schedule 7.11(a), no Covered Employee is, or as of the Closing will be,
covered by any severance plan, program, policy, agreement or arrangement that
would entitle such employee to any severance or similar payments or benefits. 
To the extent that any Covered Employee is entitled to severance payments
pursuant to any agreement listed on Schedule 7.11(a), then the Principal
Stockholder shall promptly reimburse Purchaser for the amount of such payments
that exceeds the amount to which the Covered Employee is entitled under
Purchaser's applicable severance plans, programs or policies.  Such
reimbursement shall be treated as a purchase price adjustment for tax purposes.

50

--------------------------------------------------------------------------------

                          (b)      Solely for purposes of eligibility to
participate and vest in employee benefit plans provided after the Closing Date
by the Purchaser, the Surviving Corporation, or any of their subsidiaries in
which employees of the Company or the Company Subsidiaries participate,
Purchaser shall cause all current employees of the Company or any of the Company
Subsidiaries to be given credit for all employment periods with the Company or
any of the Company Subsidiaries to the same extent they were given credit under
comparable plans of the Company and the Company Subsidiaries.  The eligibility
of any current employee of the Company or any of the Company Subsidiaries to
participate in any welfare benefit plan or program maintained by Purchaser, the
Surviving Corporation, or any of their subsidiaries, for the benefit of such
employees after the Closing Date shall not be subject to any participation
waiting periods or exclusions for any pre-existing conditions to the extent that
such waiting periods and conditions were satisfied under comparable plans of the
Company or the Company Subsidiaries as of the Closing Date, and the Purchaser,
the Surviving Corporation, and any of their subsidiaries shall count deductibles
and out-of-pocket maximums paid by current employees of the Company or any of
the Company Subsidiaries on or prior to the Closing Date with respect to the
plan year in which the Closing Date occurs for purposes of satisfying comparable
deductibles and out-of-pocket maximums under any such comparable plans in which
such employees participate for the applicable plan year in which the Closing
Date occurs.

            Section 7.12    Tax Sharing Agreements

            The Company shall take all such action that, effective as of the
Closing date, the Company shall not be bound by or have any liability under any
Tax sharing or Tax allocation agreement or arrangement to which the Company or
its subsidiaries is or was a party other than the VAT and Customs Duty
Indemnification Agreement, dated as of October 19, 2004 among Seagate Technology
International, Certance Distribution UK Ltd and Certance LLC, a Delaware limited
liability company.

            Section 7.13    Company Domestication

            Company shall take all such action as is necessary to effect a
domestication into a Delaware corporation prior to the Closing Date.

            Section 7.14    Termination of Participation in 401(k) Plan and
Deferred Compensation Plan

            The Company shall, effective as of at least one (1) day prior to the
Closing Date, have terminated participation in the Seagate 401(k) Plan (the
"401(k) Plan") thereby terminating participation by employees of the Company and
the Company Subsidiaries in the 401(k) Plan.  As of such termination date, no
further contributions shall be made to the 401(k) Plan with respect to such
employees, except for such contributions which relate to services performed by
such persons prior to the termination date.  The Company shall provide to
Purchaser executed resolutions by the Board of Directors of the Company
authorizing the termination of participation in the Seagate 401(k) Plan.  The
Principal Stockholder and the Company shall take all actions necessary or
appropriate so that effective as of at least one (1) day prior to the Closing
Date, the Company will have terminated participation in the Seagate Deferred
Compensation Plan (the "Deferred Compensation Plan") thereby ceasing to be a
Participating Company (as

51

--------------------------------------------------------------------------------

defined in the Deferred Compensation Plan) in the Deferred Compensation Plan. 
The Company shall provide to Purchaser an executed resolution of the Board of
Directors of the Company authorizing the termination of participation by the
Company in the Deferred Compensation Plan.

            Section 7.15    MKE Indemnification

            Prior to the Closing, the Company shall (a) make a formal demand for
indemnification by MKE, and (b) use commercially reasonable efforts to obtain
MKE's written agreement to defend and indemnify the Company, against any
expenses or liability associated with infringement of Exabyte's U.S. patent no.
5,349,481 (or any related cause of action that may be raised by Exabyte) by any
product or technology provided by MKE to the Company pursuant to the R-DAT
Agreement dated 4/18/03 between MKE and the Company (or any predecessor
thereto).

            Section 7.16    LTO

                          (a)      Prior to the Closing Date, the Company shall
use commercially reasonable efforts to cause Certance LLC, IBM and HP to execute
a "LTO4 Format Development Agreement" on substantially the same terms as the
"LTO3 Format Development Agreement" among Certance LLC, IBM and HP dated Jan.
22, 2003.

                          (b)      Prior to the Closing Date, Certance LLC shall
not enter into an LTO4 Format Development Agreement with IBM and HP on terms
materially different from the LTO3 Format Development Agreement.

            Section 7.17    Director's and Officer's Indemnification

                          (a)      For the period of six (6) years following the
Closing Date, Purchaser will cause the Surviving Corporation and its
subsidiaries to indemnify and hold harmless each Person who is now, or has been
at any time prior to the date of this Agreement or who becomes prior to the
Closing Date, an officer or director of the Company or any of its subsidiaries
(the "Company Indemnified Parties") against all losses, claims, damages, costs,
expenses, liabilities or judgments or amounts that are paid in settlement (of or
in connection with the "Company Indemnified Liabilities") any claim, action,
suit, proceeding or investigation by reason of the fact that such Person is or
was a director or officer of the Company or any of its subsidiaries, whether
pertaining to any matter existing or occurring at or prior to the Closing Date
and whether asserted or claimed prior to, or at or after the Closing Date, in
each case to the full extent a corporation is permitted by law to indemnify its
own directors, officers and employees (the "Company Indemnified Proceedings"). 
In the event any Company Indemnified Party is or becomes involved in any Company
Indemnified Proceeding, Purchaser shall cause the Company or its subsidiaries
to, pay expenses in advance of the final disposition of any such Company
Indemnified Proceeding to each Company Indemnified Party to the full extent
permitted by law upon receipt of any undertaking contemplated by Section 145 of
the DGCL.  Without limiting the foregoing, in the event any such Company
Indemnified Proceeding is brought against any Company Indemnified Party, (i) the
Company Indemnified Parties may retain counsel of their choosing, (ii) Purchaser
shall, or shall cause the Surviving Corporation or any of its subsidiaries to,
pay all reasonable and documented fees and expenses of one counsel

52

--------------------------------------------------------------------------------

for all of the Company Indemnified Parties with respect to each such Company
Indemnified Proceeding unless there is, under applicable standards of
professional conduct, a conflict on any significant issue between the positions
of any two or more Company Indemnified Parties, in which case Purchaser shall
cause the Surviving Corporation or any of its subsidiaries to, pay the
reasonable and documented fees of such additional counsel required by such
conflict, promptly as statements therefor are received, and (iii) Purchaser will
cause the Surviving Corporation or any of its subsidiaries to, use commercially
reasonable efforts to assist in the defense of any such matter; provided,
however, that neither Purchaser nor the Surviving Corporation or its
subsidiaries shall be liable for any settlement of any claim effected without
its written consent.  Any Company Indemnified Party wishing to claim
indemnification under this Section 7.17(a) upon becoming aware of any such
Company Indemnified Proceeding shall promptly notify Purchaser and the Surviving
Corporation (but the failure to so notify Purchaser or the Surviving Corporation
shall not relieve Purchaser or the Surviving Corporation from any liability it
may have under this Section 7.17 except to the extent such failure materially
prejudices Purchaser or the Surviving Corporation), and shall deliver to
Purchaser or the Surviving Corporation the undertaking contemplated by
Section 145 of the DGCL.

                          (b)      Purchaser will, and will cause the Surviving
Corporation and its subsidiaries to, fulfill and honor in all respects the
obligations of the Surviving Corporation and its subsidiaries pursuant to the
indemnification agreements between the Company and the Company Indemnified
Parties set forth in the Company Disclosure Schedule, subject to applicable law.

                          (c)      For a period of six (6) years following the
Closing Date, the certificate of incorporation and bylaws of the Surviving
Corporation and its subsidiaries will contain provisions with respect to
exculpation and indemnification that are at least as favorable to the Company
Indemnified Parties as those contained in the certificate of incorporation and
bylaws of the Merger Sub as in effect on the date hereof, which provisions will
not be amended, repealed or otherwise modified in any manner that would
adversely affect the rights thereunder of Company Indemnified Parties.

                          (d)      This Section 7.17 is intended to be for the
benefit of, and shall be enforceable by the Company Indemnified Parties and
their heirs and personal representatives and shall be binding on Purchaser and
the Surviving Corporation and its subsidiaries and their respective successors
and assigns.  In the event Purchaser or the Surviving Corporation or any
subsidiary of the Surviving Corporation or their respective successor or assign
(i) consolidates with or merges into any other Person and shall not be the
continuing or surviving corporation or entity in such consolidation or merger or
(ii) transfers all or substantially all of its properties and assets to any
Person, then, and in each case, proper provision shall be made so that the
successor and assign of Purchaser or the Surviving Corporation or any subsidiary
of the Surviving Corporation, as the case may be, honor the obligations set
forth with respect to Purchaser or the Surviving Corporation or the subsidiary
of the Surviving Corporation, as the case may be, in this Section 7.17.

                          (e)      Nothing in this Agreement is intended to,
shall be construed to or shall release, waive or impair any rights to directors'
and officers' insurance claims under any policy of the Company or any of its
subsidiaries or any of their affiliates that is or has been in

53

--------------------------------------------------------------------------------

existence with respect to the Company, any subsidiary of the Company or any of
their respective officers, directors or employees, it being understood and
agreed that the indemnification provided for in this Section 7.17 is not prior
to or in substitution for any such claims under such policies.


ARTICLE VIII

CONDIDTIONS OF THE CLOSING

            Section 8.1     Conditions to Obligations of Each Party to Effect
the Merger

            The respective obligations of each party to this Agreement to
consummate and effect the Merger and the transactions contemplated hereby shall
be subject to the satisfaction at or prior to the Closing Date of each of the
following conditions, any of which may be waived, in writing, by agreement of
all the parties hereto:

                          (a)      Stockholder Written Consents.  The Principal
Stockholder shall have executed and delivered to Purchaser properly executed
Stockholder Written Consents pursuant to which, among other things, such
stockholder consents to the approval and adoption of this Agreement and approval
of the consummation of the transactions contemplated hereby.  Principal
Stockholder shall approve and adopt any payments or benefits that may not be
deductible by reason of Section 280G of the Code, in a manner which meets the
approval of Purchaser, and in a manner which would satisfy all applicable
requirements of Section 280G(b)(5)(B) of the Code and the Treasury Regulations
thereunder.

                          (b)      No Injunctions or Restraints; Illegality.  No
temporary restraining order, preliminary or permanent injunction or other order
issued by any court of competent jurisdiction or other legal or regulatory
restraint or prohibition preventing the consummation of the Merger shall be in
effect, nor shall any action or proceeding brought by an administrative agency
or commission or other Governmental Entity or instrumentality, domestic or
foreign, seeking any of the foregoing be pending which if obtained or granted
could reasonably be expected to prevent the consummation of the Merger or have a
materially adverse impact on the business of Purchaser and the Company as a
combined entity following the Closing; nor shall there be any action taken, or
any statute, rule, regulation or order enacted, entered or enforced, which makes
the consummation of the Merger illegal.  In the event an injunction or other
order shall have been issued, each party agrees to use all reasonable efforts to
have such injunction or other order lifted.

                          (c)      Governmental Approval.  Purchaser and Company
shall have timely obtained from each Governmental Entity all approvals, waivers
and consents, listed on Schedule 8.1(c), and the applicable waiting period (and
any extension thereof) applicable to the Merger under the HSR Act shall have
expired or been terminated. 

            Section 8.2     Additional Conditions to Obligations of the Company

            The obligations of the Company to consummate and effect the Merger
and the transactions contemplated hereby shall be subject to the satisfaction at
or prior to the Closing

54

--------------------------------------------------------------------------------

  Date of each of the following conditions, any of which may be waived, in
writing, by the Company:

                          (a)      Representations, Warranties and Covenants. 
(i) The representations and warranties of Purchaser and Merger Sub in this
Agreement shall be true and correct in all material respects (except for such
representations and warranties that are qualified by their terms by a reference
to materiality or material adverse effect on the business or operations of
Purchaser which representations and warranties as so qualified shall be true in
all respects) on and as of the Closing Date as though such representations and
warranties were made on and as of such time (except for such representations and
warranties which speak as of a particular time which representations and
warranties need be true and correct only as of such time) and (ii) Purchaser
shall have performed and complied in all material respects with all covenants,
obligations and conditions of this Agreement required to be performed and
complied with by it as of the Closing Date.

                          (b)      Certificate of Purchaser.  The Company shall
have received from Purchaser an officer's certificate certifying to the
fulfillment of the conditions specified in Section 8.2(a). 

            Section 8.3     Additional Conditions to the Obligations of
Purchaser

            The obligations of Purchaser to consummate and effect the Merger and
the transactions contemplated hereby shall be subject to the satisfaction at or
prior to the Closing Date of each of the following conditions, any of which may
be waived, in writing, by Purchaser:

                          (a)      Representations, Warranties and Covenants. 
Except as otherwise qualified by information disclosed in the Company Disclosure
Schedule, (i) the representations and warranties of the Company and the
Principal Stockholder in this Agreement shall be true and correct in all
material respects (except for such representations and warranties that are
qualified by their terms by a reference to materiality or Company Material
Adverse Effect which representations and warranties as so qualified shall be
true in all respects) on and as of the Closing Date as though such
representations and warranties were made on and as of such date (except for such
representations and warranties which speak as of a particular time which
representations and warranties need be true and correct only as of such time)
and (ii) the Company and Principal Stockholder shall in all material respects
have performed and complied with all covenants, obligations and conditions of
this Agreement required to be performed and complied with by them as of the
Closing Date.

                          (b)      Certificates of the Company.  Purchaser shall
have received a certificate of the Company executed by an officer certifying
fulfillment of the conditions set forth in Sections 8.3(a), and 8.3(h).

                          (c)      Stockholder Written Consents.  The Principal
Stockholder shall have executed and delivered to Purchaser properly executed
Stockholder Written Consents pursuant to which, among other things, such
stockholder consents to the approval and adoption of this Agreement and approval
of the consummation of the transactions contemplated hereby.  Principal
Stockholder shall approve and adopt any payments or benefits that may not be

55

--------------------------------------------------------------------------------

deductible by reason of Section 280G of the Code, in a manner which meets the
approval of Purchaser, and in a manner which would satisfy all applicable
requirements of Section 280G(b)(5)(B) of the Code and the Treasury Regulations
thereunder.

                          (d)      Third Party Consents.  The Company shall have
obtained, and Purchaser shall have been furnished with evidence reasonably
satisfactory of, the consents or approvals set forth in Schedule 8.3(d) and any
and all consents of third parties required in connection with the Merger that
were either (i) entered into after the date hereof, or (ii) not disclosed to
Purchaser in the Company Disclosure Schedule, in each case to the extent that
the failure to obtain such consents would reasonably be expected to have a
Company Material Adverse Effect (the "Necessary Consents”), and none of such
Necessary Consents shall have been withdrawn or rescinded.

                          (e)      No Material Adverse Changes.  Since the date
hereof, except as set forth on the Company Disclosure Schedule, there shall not
have occurred any event, change or effect that has had or is reasonably likely
to result in a Company Material Adverse Effect. 

                          (f)      Indemnification Agreements.  The Company
shall (i) have procured from VERITAS a written release of the Company and each
Company Subsidiary from its obligations under that certain Indemnification
Agreement, dated as of March 29, 2000, as amended, by and among VERITAS, Suez
Acquisition Company (Cayman) Limited and certain other persons who executed a
Joinder Agreement thereto, as contemplated by Section 17 (successors) thereof
and (ii) have furnished Purchaser with evidence reasonably satisfactory to it of
written release of the Company and the Company Subsidiaries from their
obligations under Section 3 of that certain Reimbursement Agreement dated as of
July 1, 2002, by and among the Company, the Company Subsidiaries and the other
parties thereto.

                          (g)      Resignation of Directors.  The directors of
the Company and each Company Subsidiary in office immediately prior to the
Closing Date shall have resigned as directors of the Company and each Company
Subsidiary effective as of the Closing Date, and Purchaser shall have received
letters of resignation from such persons.

                          (h)      Submission of Expenses.  Purchaser shall have
received a detailed statement of Company Fees and Expenses, together with all
backup documentation in connection therewith.

            Section 8.4     Frustration of Conditions

            None of Purchaser, Principal Stockholder or the Company may rely on
the failure of any condition set forth in this Article VIII to be satisfied if
such failure was caused by such party's failure to comply with or perform any of
its covenants or obligations set forth in this Agreement.

56

--------------------------------------------------------------------------------


ARTICLE IX

TERMINATION, AMENDMENT AND WAIVER

            Section 9.1     Termination

            At any time prior to the Closing Date, this Agreement may be
terminated:

                          (a)      by mutual consent of Purchaser and the
Company;

                          (b)      by either Purchaser or the Company, if the
Closing shall not have occurred on or before 90 days after the date hereof (the
"Termination Date") (and the right to terminate this Agreement under this
Section 9.1(b) may not be restricted or waived except pursuant to a written
instrument making specific reference to this Section 9.1(b)); provided, that the
right to terminate this Agreement under this Section 9.1(b) shall not be
available to any party whose action or failure to act has been the cause or
resulted in the failure of the Merger to occur on or before such date and such
action or failure to act constitutes a breach of this Agreement;

                          (c)      by Purchaser, if the Company or Principal
Stockholder shall breach any representation, warranty, obligation or agreement
hereunder such that the condition set forth in Section 8.3(a) is not satisfied
as of the time of such breach or as of the time such representation or warranty
shall have become untrue; provided, that, if such breach is capable of being
cured prior to the Termination Date, then Purchaser may not terminate this
Agreement prior to thirty (30) business days following receipt by the Company of
written notice of such breach so long as the Company continues to use
commercially reasonable efforts to cure such breach through such thirty (30) day
period;

                          (d)      by Purchaser, if (i) the Company or Principal
Stockholder shall have withdrawn or modified its recommendation of this
Agreement in a manner adverse to Purchaser; or (ii) the Company or Principal
Stockholder shall have resolved to do any of the foregoing;

                          (e)      by the Company, if Purchaser shall breach any
representation, warranty, obligation or agreement hereunder such that the
condition set forth in Section 8.2(a) is not satisfied as of the time of such
breach or as of the time such representation or warranty shall have become
untrue; provided, that, if such breach is capable of being cured prior to the
Termination Date, then the Company may not terminate this Agreement prior to
thirty (30) business days following receipt by Purchaser of written notice of
such breach so long as the Purchaser shall use commercially reasonable efforts
to cure such breach through such thirty (30) day period; and

                          (f)      by Purchaser or the Company if (i) any
permanent injunction or other order of a court or other competent authority
preventing the consummation of the Merger shall have become final and
nonappealable or (ii) if any required approval of the stockholders of Company
shall not have been obtained.

57

--------------------------------------------------------------------------------

            Section 9.2     Effect of Termination

            In the event of termination of this Agreement as provided in
Section 9.1, this Agreement shall forthwith become void, and except as provided
in Section 9.3, there shall be no liability or obligation on the part of
Purchaser, Principal Stockholder, Company or their respective officers,
directors, interest holders or affiliates, except to the extent that such
termination results from the knowing or intentional material breach by a party
hereto of any of its representations, warranties or covenants set forth in this
Agreement; provided that the provisions of Section 7.2 (Confidentiality),
Section 9.3 (Expenses), this Section 9.2 and Article X shall remain in full
force and effect and survive any termination of this Agreement.

            Section 9.3     Expenses

                          (a)      Whether or not the Merger is consummated, all
costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby (including, without limitation, the fees and
expenses of its advisers, accountants and legal counsel) shall be paid by the
party incurring such expense, except that in the event the Merger is consummated
and the amount of any legal, accounting, broker's, investment banker and any
other out-of-pocket fees and expenses payable to third parties retained by the
Company or Company Subsidiaries or payable by the Company or Company
Subsidiaries to a Governmental Entity in connection with receiving a
governmental approval, in connection with the negotiation, execution and
delivery of this Agreement and the Ancillary Agreements and the consummation of
the Merger and other transactions contemplated hereby and thereby (such amount
referred to as "Company Fees and Expenses") exceeds $200,000, the Merger
Consideration shall be reduced by the amount by which Company Fees and Expenses
exceeds $200,000.  For avoidance of doubt, Company Fees and Expenses do not
include amounts payable to the officers or employees of the Company or any
Company Subsidiary as severance or otherwise.

            Section 9.4     Amendment

            The parties hereto may cause this Agreement to be amended at any
time by execution of an instrument in writing signed on behalf of each of the
parties hereto.

            Section 9.5     Extension; Waiver

            At any time prior to the Closing any party hereto may, to the extent
legally allowed, (i) extend the time for the performance of any of the
obligations or other acts of the other parties hereto, (ii) waive any
inaccuracies in the representations and warranties made to such party contained
herein or in any document delivered pursuant hereto and (iii) waive compliance
with any of the agreements or conditions for the benefit of such party contained
herein.  Any agreement on the part of a party hereto to any such extension or
waiver shall be valid only if set forth in an instrument in writing signed on
behalf of such party.

58

--------------------------------------------------------------------------------


ARTICLE X

HOLDBACK, ESCROW AND INDEMNIFICATION

            Section 10.1    Holdback Amount and Escrow Fund

            Purchaser shall hold back the Holdback Amount from the Second
Installment Merger Consideration and Second Installment Option Payment otherwise
payable on the Second Installment Date as set forth in Article I.  On the 8th
month anniversary of the Closing Date, Purchaser shall cause to be deposited
cash equal to $5,800,000 (less the amount of any setoffs against the Holdback
Amount previously made against the Holdback Amount in accordance with this
Article X) with an escrow agent selected by Purchaser with the reasonable
consent of the Company's Agent (such institution, together with its successors,
the "Escrow Agent") and such deposit (together with any proceeds or other
consideration received thereon as a result of any dividend or other
distribution) shall constitute the escrow fund (the "Escrow Fund") and shall be
governed by the terms set forth herein and in the Escrow Agreement reasonably
satisfactory to Purchaser and the Principal Stockholder and to be entered into
by the Escrow Agent, the Purchaser and the Company's Agent.  The amount of funds
constituting the Holdback Amount or the Escrow Fund, as applicable, is referred
to herein as the "Holdback-Escrow Amount."  The Holdback-Escrow Amount shall be
available to compensate Purchaser pursuant to the indemnification obligations of
the Indemnifying Persons (as defined below).

            Section 10.2    Indemnification

                          (a)      Subject to the limitations set forth in this
Article X and Section 11.1, on and after the Closing, the holders of Company
Series A Preferred Stock, Company Common Stock and Entitled Company Options, in
each case as of the Closing Date (the "Indemnifying Persons"), will indemnify,
reimburse, defend and hold harmless Purchaser, Merger Sub, the Company and its
subsidiaries and each of their respective officers, directors, agents and
employees, and "affiliates" within the meaning of the Securities Act
(hereinafter referred to individually as a "Purchaser Indemnified Person" and
collectively as "Purchaser Indemnified Persons") from and against any and all
demands, claims, actions or causes of actions, assessments, losses, costs,
damages, liabilities, Taxes and expenses arising from claims, demands, actions,
causes of action, including, without limitation, penalties, reasonable legal
fees, disbursements and expenses (collectively, "Damages") asserted against,
resulting to, imposed on, or incurred by Purchaser Indemnified Persons arising
out of:

                                     (1)        any misrepresentation or breach
of any of the representations, warranties, covenants and agreements given or
made by the Company or Principal Stockholder in this Agreement, the Ancillary
Agreements or certificate delivered pursuant to Section 8.3(b); and

                                     (2)        the matters identified in
Schedule 10.2(a)(2).

                          The Holdback-Escrow Amount shall be the security for
this indemnity obligation subject to the limitations in this Agreement.  In the
event that any Purchaser Indemnified Person seeks indemnification pursuant to
this Section 10.2, such Purchaser

59

--------------------------------------------------------------------------------

Indemnified Person will first recover from the Holdback-Escrow Amount and then
recover from the Principal Stockholder to the extent that the aggregate Damages
exceed the amounts available in the Holdback-Escrow Amount, provided, however,
that in no event will the amount in excess of the Holdback Amount recovered from
the Principal Stockholder pursuant to this Section 10.2 exceed $2,300,000. 

                          The sole recourse of the Purchaser Indemnified Persons
against the Indemnifying Persons (other than the Principal Stockholder to the
extent provided herein) is to such Indemnifying Person's interest in the
Holdback-Escrow Amount.

                          (b)      Purchaser will indemnify, reimburse, defend
and hold harmless Principal Stockholder and its officers, directors, agents and
employees, and each person, if any, who controls or may control Principal
Stockholder within the meaning of the Securities Act from and against any and
all demands, claims, actions or causes of actions, assessments, losses, costs,
damages, liabilities, and expenses arising from claims, demands, actions, causes
of action, including, without limitation, penalties, reasonable legal fees,
disbursements and expenses asserted against, resulting to, imposed on, or
incurred by indemnified persons arising out of any misrepresentation or breach
of, or default in connection with any of the representations, warranties,
covenants and agreements given or made by Purchaser and Merger Sub in this
Agreement, the Ancillary Agreements, or any exhibit, schedule or certificate to,
or delivered in connection with this Agreement.

                          (c)      The Purchaser Indemnified Persons shall not
be entitled to recover for Damages from the Holdback-Escrow Amount or otherwise
be entitled to recover any Damages under this Section 10.2 (other than relating
to Company Fees and Expenses or a breach of Section 6.2(b)) unless and until one
or more Claims Notices identifying Damages the aggregate amount of which exceeds
$200,000 (the "Indemnity Threshold") have been delivered to the Company's Agent
or Escrow Agent, as applicable, as provided in Section 10.4 and such amount is
determined pursuant to this Article X to be payable, in which case, the
Purchaser Indemnified Persons shall be entitled to the full amount of Damages
(subject to the other limitations of this Article X) and the Indemnifying
Persons shall not be entitled to such portion of the Holdback-Escrow Amount on
the Escrow Release Date.  In determining the amount of any Damage attributable
to a misrepresentation or breach, any materiality standard contained in a
representation, warranty or covenant of the Principal Stockholder or Company
shall be disregarded (for the avoidance of doubt, such materiality standard
shall not be disregarded for the purposes of determining whether a
misrepresentation or breach has occurred).  In connection with any
indemnification claim by any Purchaser Indemnified Person under Section 10.2(a),
no Indemnifying Person shall be liable (other than with respect to Damages
arising out of fraud or any willful or intentional misrepresentation, breach or
default, Company Fees and Expenses, or a breach of Section 6.2(b)) in an
aggregate amount which, if added to all other amounts paid as indemnification
payments by any Indemnifying Persons under Section 10.2(a) (including without
limitation, as payments made out of the Holdback-Escrow Amount), exceeds
$8,140,000.

                          (d)      Each Damage or right of indemnification under
Section 10.2(a) for which any Purchaser Indemnified Person is entitled to
recovery shall be reduced by (i) the amount of any insurance proceeds actually
received by such Purchaser Indemnified Person (net

60

--------------------------------------------------------------------------------

of costs and expenses of collection) with respect to such Damages or right of
indemnification, and (ii) any indemnity or contribution or other similar payment
that such Purchaser Indemnified Person actually received from any third party
with respect to such Damages or right of indemnification and (iii) the amount of
any tax benefit actually realized (as adjusted for any Tax detriment).  If
requested by Principal Stockholder, Purchaser Indemnified Person shall use
commercially reasonable efforts to pursue recovery under 10.2(d)(i) and (ii) to
the extent that Principal Stockholder reimburses Purchaser Indemnified Persons
for out-of-pocket fees and expenses in connection with such recovery either
directly or through release or allocation, as applicable, to Purchaser
Indemnified Persons of funds in the Holdback-Escrow Amount.  If any Purchaser
Indemnified Person received full payment in respect of any Damages pursuant to
Section 10.2(a) and such Purchaser Indemnified Person could have recovered all
or part of such Damages from a third party, other than an employee, stockholder
or consultant of Purchaser or any of its subsidiaries (a "Potential
Contributor") based on the underlying claim, such Purchaser Indemnified Person
shall, to the extent permitted by applicable legal requirements and any
contractual provision, assign such of its rights to proceed against the
Potential Contributor as are necessary to permit the Company's Agent to recover
from the Potential Contributor the amount of such payment.

                          (e)      Any liability for indemnification hereunder
shall be determined without duplication of recovery by reason of the state of
facts giving rise to such liability constituting a breach of more than one
representation, warranty, covenant or agreement.  The Company and Purchaser
agree that, after the Closing, their sole remedy with respect to any and all
claims arising in connection with the transactions contemplated by this
Agreement (other than with (i) respect to fraud or willful breach or (ii) as
specifically set forth in the Ancillary Agreements) shall be pursuant to the
indemnification provisions set forth in this Article X.  A Purchaser Indemnified
Person will not be entitled to indemnification in respect of a matter for which
a Claims Notice has not been delivered to the Company's Agent in accordance with
this Article X prior to the one year anniversary of the Closing Date.

            Section 10.3    Reserve Period

                          (a)      The initial holdback and escrow period (the
"Holdback/Escrow Period") shall terminate at 12:01 a.m. Pacific Standard Time on
the one (1) year anniversary of the Closing Date (the "Escrow Release Date") at
which point (subject to Section 10.3(b)) the remainder Holdback-Escrow Amount
shall be released to the Indemnifying Persons except to the extent provided in
Section 10.3(b) below or as provided on Schedule 10.2(a)(2).

                          (b)      If a Purchaser Indemnified Person has
delivered a Claims Notice to the Company’s Agent prior to the termination of the
Holdback/Escrow Period, to the extent that the claims specified in such Claims
Notice are not resolved on the Escrow Release Date, an appropriate cash reserve
shall be retained in the Escrow Fund (the "Reserve Amount”) which is reasonably
necessary to satisfy such claims.  The Purchaser and the Principal Stockholder
agree to negotiate in good faith towards reaching agreement on the Reserve
Amount, it being understood that absent any agreement on the amount of the
Reserve Amount the Reserve Amount will equal the lesser of the amount remaining
on deposit in the Escrow Fund or the maximum Damages that could result from all
claims that are not resolved.  Notwithstanding Section 10.3(a), any Reserve
Amounts shall not be released to the Indemnifying Persons on the

61

--------------------------------------------------------------------------------

Escrow Release Date and shall remain in the Escrow Fund and be used to
compensate the Purchaser Indemnified Persons pursuant to the indemnification
obligations of the Indemnifying Persons under Section 10.2.  Each such Reserve
Amount shall remain in the Escrow Fund until the claims corresponding to such
Reserve Amount are resolved.  Within five (5) days of any such claim becoming
resolved, the Reserve Amount corresponding to such claim will be released to the
Indemnifying Persons and subject to the other provisions of this Article X,
allocated and paid to the Indemnifying Persons in the same manner as the
payments made by the Purchaser on the Second Installment Date.

                          (c)      All claims subject to indemnification
pursuant to Schedule 10.2(a)(2) shall be deemed resolved on the date set forth
on Schedule 10.2(a)(2)

            Section 10.4    Claims upon Holdback Amount and Escrow Fund

                          (a)      If a claim for Damages is to be made by a
Purchaser Indemnified Person, the Purchaser Indemnified Person shall give
written notice (a "Claim Notice") to the Company's Agent as soon as practicable
(and in any event within thirty days) after the Purchaser Indemnified Party
becomes aware that a particular fact, condition or event may give rise to
Damages for which indemnification may be sought under Section 10.2.  Any failure
to submit any such Claim Notice in a timely manner to the Company's Agent shall
not relieve the Indemnifying Persons of any liability hereunder, except to the
extent (and only to the extent) the Indemnifying Persons are actually prejudiced
by such failure; provided that no Claim Notices may be submitted after the
Escrow Release Date.  The Claim's Notice shall:

                                     (1)        state that, if applicable,
Damages exist in an aggregate amount greater than the Indemnity Threshold; and

                                     (2)        specify in reasonable detail the
individual items included in the amount of Damages in such claim, the date each
such item was paid, properly accrued or arose and the nature of the
misrepresentation, breach of warranty or claim to which such item is related.

                          (b)      Upon the earliest of:  (i) receipt of written
authorization from the Company's Agent or from the Company's Agent jointly with
Purchaser Indemnified Person to make such delivery, (ii) receipt of written
notice of a final decision in arbitration of the claim pursuant to Section 10.5
determining that an indemnification payment is to be made to a Purchaser
Indemnified Person, or (iii) in the event the claim set forth in the Claims
Notice is uncontested by the Company's Agent as of the close of business on the
next business day following the forty-fifth (45th) day following receipt by the
Company's Agent of the Claims Notice; on the next business day the Company's
Agent (during the Holdback Amount period) or the Escrow Agent (during the Escrow
Fund period) shall reduce the Holdback Amount by an amount equal to the Damages
to be paid or deliver cash from the Escrow Fund to Purchaser equal to the amount
of Damages to be paid, as applicable.

            Section 10.5    Resolution of Conflicts; Arbitration

                          (a)      The Company's Agent may object to any claim
or claims by a Purchaser Indemnified Person in any Claims Notice by delivering a
written statement to such

62

--------------------------------------------------------------------------------

Purchaser Indemnified Person within forty-five (45) days after receipt of such
Claims Notice.  In case the Company's Agent shall so object in writing to any
claim or claims by Purchaser Indemnified Person made in any Claims Notice,
Purchaser Indemnified Person shall have forty-five (45) days after receipt by
the Company's Agent and the Escrow Agent (during the Escrow Fund period) of an
objection by the Company's Agent to respond in a written statement to the
objection of the Company's Agent.  If after such forty-five (45) day period
there remains a dispute as to any claims, the Company's Agent and Purchaser
Indemnified Person shall attempt in good faith for sixty (60) days to agree upon
the rights of the respective parties with respect to each of such claims.  If
the Company's Agent and Purchaser Indemnified Person should so agree, a
memorandum setting forth such agreement shall be prepared and signed by both
parties and, during the Escrow Fund period, shall be furnished to the Escrow
Agent.  During the Holdback Amount period, the Holdback Amount shall be reduced
in accordance with the terms of such memorandum.  During the Escrow Fund period,
the Escrow Agent shall be entitled to rely on any such memorandum and shall
distribute the cash from the Escrow Fund in accordance with the terms thereof.

                          (b)      If no such agreement can be reached after
good faith negotiation, either Purchaser Indemnified Person or the Company's
Agent may, by written notice to the other, demand arbitration of the matter
unless the amount of the damage or loss is at issue in pending litigation with a
third party, in which event arbitration shall not be commenced until such amount
is ascertained or both parties agree to arbitration; and in either such event
the matter shall be settled by arbitration conducted by three arbitrators. 
Within fifteen (15) days after such written notice is sent, Purchaser
Indemnified Person and the Company's Agent shall each select one arbitrator, and
the two arbitrators so selected shall select a third arbitrator.  The decision
of the arbitrators as to the validity and amount of any claim in such Claims
Notice shall be binding and conclusive upon the parties to this Agreement, the
Purchaser Indemnified Persons and the Indemnifying Persons, and notwithstanding
anything in this Section 10.5, the Escrow Agent shall be entitled to act in
accordance with such decision and make or withhold payments out of the Escrow
Fund in accordance therewith. 

                          (c)      Judgment upon any award rendered by the
arbitrators may be entered in any court having jurisdiction.  Any such
arbitration shall be held in Alameda, Santa Clara or San Mateo County,
California under the commercial rules then in effect of JAMS.  The Purchaser
Indemnified Person, on the one hand, and Company's Agent, on the other hand,
shall each bear its/their own expenses (including, attorneys' fees and expenses)
incurred in connection with any such arbitration.  In the event the arbitrator
or arbitrators find in favor of a Purchaser Indemnified Person as to the claim
in dispute, all fees, costs, and the reasonable expenses of legal counsel
incurred by such Purchaser Indemnified Person will be charged against the Escrow
Fund in addition to the amount of the disputed claim.  In the event that
arbitrator or arbitrations find in favor of Company's Agent as to the claim in
dispute, all fees, costs and the reasonable expenses of legal counsel incurred
by Company's Agent will be paid by the Purchaser Indemnified Person.  The fees
and expenses of each arbitrator and the administrative fee of JAMS shall be
allocated by the arbitrator or arbitrators, as the case may be (or, if not so
allocated, shall be borne equally by Purchaser, on the one hand, and the
Company's Agent, on the other hand).

63

--------------------------------------------------------------------------------

            Section 10.6    Company's Agent

                          (a)      Principal Stockholder shall be constituted
and appointed as the Company's Agent for and on behalf of the Company to execute
and deliver the Escrow Agreement and for all other purposes thereunder, give and
receive notices and communications, to authorize release to Purchaser of any
part of the Holdback Amount, to authorize delivery to Purchaser of cash from the
Escrow Fund in satisfaction of claims by Purchaser Indemnified Persons, to
object to such deliveries, to agree to, negotiate, enter into settlements and
compromises of, and demand arbitration and comply with orders of courts and
awards of arbitrators with respect to such claims, to purchase insurance, and to
take all actions necessary or appropriate in the judgment of the Company's Agent
for the accomplishment of the foregoing.  Such agency may be changed by
Principal Stockholder from time to time upon not less than ten (10) days' prior
written notice to Purchaser.  No bond shall be required of the Company's Agent,
and the Company's Agent shall receive no compensation for his services.  Notices
or communications to or from the Company's Agent shall constitute notice to or
from Principal Stockholder.

                          (b)      The Company's Agent will serve without
compensation; provided, that, if the Company's Agent elects to insure against
any liabilities of the Indemnifying Persons under Section 10.2, the Company's
Agent will be reimbursed for this cost of procuring insurance out of the Escrow
Fund that otherwise would be released to the Indemnifying Persons pursuant to
Section 10.3.  The Company's Agent will also be entitled to be reimbursed from
any portion of the Escrow Funds that are released to the Indemnifying Persons
for any out-of-pocket expenses incurred by the Company's Agent in its capacity
as such.

                          (c)      The Company's Agent shall not be liable to
any Indemnifying Person for any act done or omitted hereunder as Company's Agent
except fraud and willful misconduct. 

            Section 10.7    Actions of the Company's Agent

            A decision, act, consent or instruction of the Company's Agent shall
constitute a decision of all the Indemnifying Persons and shall be final,
binding and conclusive upon Principal Stockholder and other Indemnifying
Persons, and the Escrow Agent and Purchaser Indemnified Persons may rely upon
any decision, act, consent or instruction of the Company's Agent as being the
decision, act, consent or instruction of Principal Stockholder and the other
Indemnifying Persons.  The Escrow Agent and Purchaser Indemnified Persons are
hereby relieved from any liability to any person for any acts done by them in
accordance with such decision, act, consent or instruction of the Company's
Agent.

            Section 10.8    Third-Party Claims

                          (a)      In the event that any Purchaser Indemnified
Person becomes aware of a third-party claim which such Purchaser Indemnified
Person believes may result in a demand for indemnification under Section 10.2,
such Purchaser Indemnified Person shall promptly (and in any event, within five
(5) business days after service of the citation or summons) notify the Company's
Agent of such claim in writing.  After receipt of such notice, the Company's
Agent shall be entitled, if it so elects, at the Purchaser Indemnified Persons
own cost and expense, (i) to take control of the defense and investigation of
such lawsuit or action so long as the Company's

64

--------------------------------------------------------------------------------

Agent pursues such defense and investigation in a diligent and good faith
manner, and (ii) to employ and engage attorneys of its own choice to handle and
defend the same.

                          (b)      If the Company timely assumes the defense and
control of a third-party claim, (i) the Purchaser Indemnified Person shall be
allowed a reasonable opportunity to participate in the defense of such claim
with its own counsel and at its own expense, unless (x) the named parties to
such third-party claim include such persons whose involvement would, in the
reasonable opinion of counsel for the Purchaser Indemnified Person, be
inappropriate due to an actual or potential conflict of interest or (y) if the
Company's Agent shall not have employed counsel within a reasonable time after
the Purchaser Indemnified Person has given notice of the institution of a
third-party claim, in either of which events, the Company's Agent shall bear the
reasonable fees and expenses of such counsel for the Purchaser Indemnified
Person, in either of which events the Company's Agent shall bear the reasonable
fees and expenses of such counsel for the Purchaser Indemnified Person, and (ii)
the Company's Agent shall be entitled to compromise or settle such third-party
claim only if such compromise or settlement involves no cost or liability to the
Purchaser Indemnified Person and includes an unconditional release of the
Purchaser Indemnified Person from all liability with respect to such third-party
claim.  In the event that the Company’s Agent exercises the right to undertake
any such defense against any such third-party claim as provided above, Purchaser
Indemnified Person shall cooperate with the Company's Agent in such defense and
make available to the Company's Agent, at the Company's Agent 's expense, all
witnesses, pertinent records, materials and information in Purchaser Indemnified
Person 's possession or under Purchaser Indemnified Person 's control relating
thereto as is reasonably requested by the Company's Agent.  Similarly, in the
event Purchaser Indemnified Person is, directly or indirectly, conducting the
defense against any such third-party claim, the Company's Agent shall cooperate
with Purchaser Indemnified Person in such defense and make available to the
Purchaser Indemnified Person, at the Company’s Agent’s expense, all such
witnesses, records, materials and information in the Company's Agent 's
possession or under the Company's Agent's control relating thereto as is
reasonably requested by Purchaser Indemnified Person.

                          (c)      If the Company's Agent fails to assume the
defense of such claim within fifteen (15) calendar days after receipt of the
claim notice, the Purchaser Indemnified Person will have the right to undertake
the defense, compromise or settlement of such claim on behalf of and for the
account and risk of the Company's Agent (provided, that to the extent it is
determined that the Purchaser Indemnified Person was entitled to indemnification
pursuant to this Article X, the Purchaser Indemnified Person shall be reimbursed
for out-of-pocket fees and expenses in connection with such defense either
directly, or through release or allocation, as applicable to funds in the
Holdback Amount or Escrow Fund); provided, however, that such claim shall not be
compromised or settled without the prior written consent of the Company's Agent,
which consent shall not be unreasonably withheld.  If the Purchaser Indemnified
Person assumes the defense of the claim, the Purchaser Indemnified Person will
keep the Company's Agent reasonably informed of the progress of any such
defense, compromise or settlement.

                          (d)      The Escrow Agent shall not disburse the
Escrow Funds to any third-party except in accordance with joint written
instructions received from the Purchaser and the Company's Agent.  In the event
that the Company's Agent has consented in writing to any settlement, the
Company's Agent shall have no power or authority to object under Section 10.5

65

--------------------------------------------------------------------------------

  or any other provision of this Article X to any claim by a Purchaser
Indemnified Person against the Escrow Fund for indemnity in the amount of such
settlement.


ARTICLE XI

GENERAL PROVISIONS

            Section 11.1    Survival

            The representations and warranties of the Company and Principal
Stockholder contained herein shall survive until the first anniversary of the
Closing Date, at which time they shall terminate and be of no further force or
effect.  The termination of the representations and warranties will not affect
the rights of Purchaser Indemnified Persons in respect of any claims made prior
to such termination by such indemnified person in accordance with Article X. 
The agreements set forth in this Agreement shall terminate at the Closing Date
except to the extent certain agreements set forth herein by their terms call for
action after the Closing Date. 

            Section 11.2    Notices

            All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally or by commercial delivery
service, or mailed by registered or certified mail (return receipt requested) to
the parties at the following address (or at such other address for a party as
shall be specified by like notice): 

                          (a)      if to Purchaser, to:

                          

Quantum Corporation
1650 Technology Drive, Suite 800
San Jose, CA 95110-1382
Attention:          General Counsel
Facsimile No.:  (408) 944-6581

                          with a copy (not notice) to:

                          

Skadden, Arps, Slate, Meagher & Flom LLP
525 University Avenue
Palo Alto, CA  94301
Attention:          Kenton J. King
Facsimile No.:  (650) 470-4570

                          (b)      if to the Company, to:

                          

Certance Holdings
1650 Sunflower Avenue
Costa Mesa, CA  92626
Attention:          Howard Matthews
Facsimile No.:  (714) 966-5534

66

--------------------------------------------------------------------------------

                          with a copy (not notice) to:

                          

Thelen Reid & Priest LLP
225 West Santa Clara
San Jose, CA  95113
Attention:          Jay Margulies
Facsimile No.:  (408) 287-8040

And

Simpson Thatcher & Bartlett LLP
3330 Hillview Avenue
Palo Alto, CA  94304
Attention:          Richard Capelouto
Facsimile No.:  (650) 251-5002

                          (c)      if to the Principal Stockholder, to:

                          

New SAC
c/o Seagate Technology
920 Disc Drive
Scotts Valley, CA  95067
Attention:          William Hudson
Facsimile No.:  (831) 438-6675

                          with a copy (not notice) to:

                          

Simpson Thatcher & Bartlett LLP
3330 Hillview Avenue
Palo Alto, CA  94304
Attention:          Richard Capelouto
Facsimile No.:  (650) 251-5002

                          (d)      if to the Company's Agent, to:

                          

New SAC
c/o Seagate Technology
920 Disc Drive
Scotts Valley, CA  95067
Attention:          William Hudson
Facsimile No.:  (831) 438-6675

                          with a copy (not notice) to:

                          

Simpson Thatcher & Bartlett LLP
3330 Hillview Avenue
Palo Alto, CA  94304
Attention:          Richard Capelouto

67

--------------------------------------------------------------------------------

                          Facsimile No.:  (650) 251-5002

            Section 11.3    Interpretation

            When a reference is made in this Agreement to Exhibits, such
reference shall be to an Exhibit to this Agreement unless otherwise indicated. 
The words "include," "includes" and "including" when used herein shall be deemed
in each case to be followed by the words "without limitation."  The phrase "made
available" in this Agreement shall mean that the information referred to has
been made available if requested by the party to whom such information is to be
made available.  The phrases "the date of this Agreement", "the date hereof",
and terms of similar import, unless the context otherwise requires, shall be
deemed to refer to October 20, 2004.  The table of contents and headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.

            Section 11.4    Counterparts

            This Agreement may be executed in two or more counterparts, all of
which shall be considered one and the same agreement and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart. 

            Section 11.5    Entire Agreement; Nonassignability; Parties in
Interest

            This Agreement, the Ancillary Agreements and the documents and
instruments and other agreements specifically referred to herein or therein or
delivered pursuant hereto, including the Exhibits, the Schedules, including the
Company Disclosure Schedule and the Purchaser Disclosure Schedule (a) constitute
the entire agreement among the parties with respect to the subject matter hereof
and supersede all prior agreements and understandings, both written and oral,
among the parties with respect to the subject matter hereof, except for the
Confidentiality Agreement, which shall continue in full force and effect, and
shall survive any termination of this Agreement or the Closing, in accordance
with its terms, (b) except as specifically stated in a particular section of the
transaction documents  referred to above, are not intended to confer upon any
other person any rights or remedies hereunder, (c) shall not be assigned by
operation of law or otherwise except as otherwise specifically provided, and (d)
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.  Notwithstanding the foregoing, the
Purchaser may assign this Agreement to the direct or indirect subsidiary of
Purchaser; provided, that the Purchaser shall continue to remain liable for all
of its obligations hereunder.

            Section 11.6    Severability

            In the event that any provision of this Agreement, or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties hereto.  The parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the

68

--------------------------------------------------------------------------------

extent possible, the economic, business and other purposes of such void or
unenforceable provision.

            Section 11.7    Governing Law

            This Agreement will be governed by and construed in accordance with
the laws of the State of Delaware, regardless of the laws that might otherwise
govern under applicable principles of conflicts of law thereof.  In addition,
each of the parties hereto (a) consents to submit itself to the personal
jurisdiction of any Delaware state court in the event any dispute arises out of
this Agreement or any of the other transactions contemplated by this Agreement,
(b) agrees that it will not attempt to deny or defeat such personal jurisdiction
by motion or other request for leave from any such court, and (c) agrees that it
will not bring any action relating to this Agreement or any of the other
transactions contemplated by this Agreement in any court other than a state
court sitting in the State of Delaware.

            Section 11.8    Rules of Construction

            The parties hereto agree that they have been represented by counsel
during the negotiation, preparation and execution of this Agreement and,
therefore, waive the application of any law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.

            Section 11.9    Specific Performance 

            The parties hereto agree that if any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached, irreparable damage would occur, no adequate remedy at law
would exist and damages would be difficult to determine, and that the parties
shall be entitled to specific performance of the terms hereof, in addition to
any other remedy at law or equity.

            Section 11.10   Descriptive Headings

            The descriptive headings herein are inserted for convenience only
and are not intended to be part of or to affect the meaning or interpretation of
this Agreement.




69

--------------------------------------------------------------------------------




            I IN WITNESS WHEREOF, the parties hereto have duly executed and
delivered this Agreement, all as of the day and year first above written.

 

 

 

 

 

 

  QUANTUM CORPORATION

 

 

 

By:

 

  /s/  RICHARD E. BELLUZO

 

 

 

--------------------------------------------------------------------------------

Name:

Richard E. Belluzo

 

 

 

 

 

--------------------------------------------------------------------------------

Title:

Chief Executive Officer and Chairman

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  QUARTZ MERGER SUB, INC.

 

 

 

 

 

By:

 

  /s/  RICHARD E. BELLUZO

 

 

--------------------------------------------------------------------------------

Name:

Richard E. Belluzo

 

 

 

 

 

--------------------------------------------------------------------------------

Title:

 

Chief Executive Officer and Chairman

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  CERTANCE HOLDINGS

 

 

 

 

 

By:

 

  /s/  HOWARD L. MATTHEWS III

 

 

--------------------------------------------------------------------------------

Name:

 

Howard L. Matthews III

 

 

 

 

--------------------------------------------------------------------------------

Title:

 

President and CEO

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  NEW SAC, On its own behalf

 

 

 

 

 

By:

 

 /s/  WILLIAM L. HUDSON

 

 

--------------------------------------------------------------------------------

Name:

 

William L. Hudson

 

 

 

 

--------------------------------------------------------------------------------

Title:

 

Executive Vice President and General Counsel

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  NEW SAC, As agent of Certance Holdings

 

 

 

 

 

By:

 /s/  WILLIAM L. HUDSON

 

 

 

--------------------------------------------------------------------------------

Name:

 

William L. Hudson

 

 

 

 

--------------------------------------------------------------------------------

Title:

 

Executive Vice President and General Counsel

 

 

 

 

--------------------------------------------------------------------------------

